Citation Nr: 0734716	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  94-47 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from January 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware in which the RO denied service 
connection for a psychiatric disorder and a dental disorder.  
The veteran testified at January 1995 and August 2000 RO 
hearings; transcripts of those hearings are of record.  The 
veteran also requested a hearing before the Board in 
Washington, D.C., in July 2002, but subsequently withdrew 
this request.

The Board remanded this case in September 1997 and March 
1999.  In October 2002, the Board denied entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, and entitlement to service connection for a dental 
disorder.  After the veteran appealed, the United States 
Court of Appeals for Veterans Claims, in a November 2003 
Order, granted a joint motion filed by the parties to vacate 
and remand that portion of the October 2002 decision denying 
service connection for psychiatric disability, and to dismiss 
the appeal with respect to a dental disorder.

In June 2004, the Board again denied entitlement to service 
connection for a psychiatric disorder, to include PTSD.  The 
veteran again appealed and the Court, in a June 2005 Order, 
again granted a joint motion filed by the parties, and 
vacated and remanded the June 2004 Board decision.  Pursuant 
to the instructions in the joint motion, the Board in June 
2006 remanded the claim to the RO, which completed the 
requested development, readjudicated the claim in a May 2007 
SSOC, and returned the case to the Board for further 
appellate consideration.

The Board subsequently received additional evidence 
consisting of VA outpatient treatment (VAOPT) records from 
the Wilmington, Delaware VA Medical Center (VAMC).  In an 
October 2007 letter, the veteran's attorney waived RO 
consideration of that evidence.  Consequently, the Board will 
consider the additional evidence and adjudicate the claim 
currently on appeal.  See 38 C.F.R. § 20.1304(c) (2007).
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran did not engage in combat with the enemy 
during service, he did not work as a combat medic during 
service, and he did not serve in Vietnam, Cambodia, or any 
other foreign country.

3.  The veteran's description of the traumatic events he 
purportedly experienced during service is not credible, and 
is not supported by any corroborating evidence.

4.  A clear or substantiated diagnosis of PTSD based upon a 
verified in-service stressor has not been established.

5.  A psychiatric disorder was not shown during service, and 
the preponderance of the competent, probative evidence of 
record indicates that the veteran's currently diagnosed 
psychiatric disorder, even if not related to his post-service 
industrial accident, is also not related to service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active service, nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.304(f) (1993); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Pursuant to the VCAA, VA must notify a veteran of any 
evidence that is necessary to substantiate a claim, as well 
as the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate  a claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim, 
in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  See Pelegrini, 18 
Vet. App. at 112.  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In the present case, the veteran filed his claim in March 
1994 and the RO initially denied the claim in April 1994, 
well before enactment of the VCAA.  During the intervening 
fourteen-plus years, there does not appear to have been a 
single letter that itself met all four elements of proper 
VCAA notification.  However, as noted recently by the Federal 
Circuit, VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Even more recently, the Federal 
Circuit summarized the law as to VA's failure to timely 
notify a veteran as to all of the elements of proper VCAA 
notification.  Such notice errors are presumed prejudicial, 
but they do not require a remand where the errors "did not 
affect the essential fairness of the adjudication" and "any 
defect was cured by actual knowledge on the part of the 
claimant."  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).  That is precisely the situation in this case.  
The RO's most recent, September 2006 letter asked the veteran 
for any evidence in his possession pertaining to his claim 
for service connection for PTSD, asked him to identify VA and 
private physicians who may possess additional records 
pertinent to his claim, and explained the respective 
responsibilities of VA and the veteran in obtaining 
additional evidence in support of his claim.  While the RO's 
letter did not explain how to establish entitlement to 
service connection for PTSD or another psychiatric disorder 
or specifically ask the veteran to provide any evidence in 
his possession regarding the claim for service connection for 
a psychiatric disorder (other than PTSD), the record reflects 
that the veteran and his representative had actual knowledge 
of these requirements and an opportunity to act on this 
knowledge.

The RO initially informed the veteran of the evidence needed 
to substantiate his claim in September 1997 by informing him 
that he was responsible for identifying all medical care 
providers who had treated him for a psychiatric disorder, so 
that the RO could request the evidence of that treatment on 
his behalf.  The RO also informed him that he was responsible 
for providing detailed information regarding the stressful 
events he purportedly experienced in service, so that the RO 
could request verification of those events from the service 
department.  In March 1998 the RO informed the veteran that 
he was responsible for submitting any lay evidence 
corroborating his in-service stressors.  In a June 1999 
notice, the RO informed the veteran that he needed to submit 
his treatment records from Burton T. Mark, D.O., dating back 
to October 1972.  As an alternative, he could complete an 
authorization for the release of medical records so that the 
RO could obtain that evidence on his behalf. The RO also 
instructed him to submit any evidence in his possession that 
could corroborate his claim.  Moreover, while a SOC or a SSOC 
is insufficient in and of itself to provide VCAA 
notification, the Board notes that the RO's Decision Review 
Officer issued a 63-page supplemental statement of the case 
in April 2002 that clearly communicated to the veteran the 
evidence that was required to substantiate his claim.

In addition, in the September 1997 and March 1999 remands, 
the Board informed the veteran of the outstanding evidence 
that was needed in order to substantiate his claim, and the 
relative responsibilities of the veteran and the RO in 
developing that evidence.  Moreover, although the Board's 
October 2002 decision has no adjudicatory authority because 
it was vacated by the Court, that decision, nonetheless, 
served to notify the veteran of the evidence needed to 
substantiate his claim and the deficiencies in the evidence 
he had submitted that resulted in a denial of the benefit he 
sought.  Further, since the veteran's March 1994 claim, there 
have been dozens of communications between the veteran, his 
representatives, the RO, the Board, his United States 
Senator, and the VA medical center (VAMC).  The veteran has 
clearly established that he is fully aware of the evidence 
required to substantiate his claim for a psychiatric 
disorder, to include PTSD, and he has been given every 
opportunity and assistance in developing that evidence.  
Neither the November 2003 nor the May 2004 joint motion 
indicated deficiency in VA's fulfillment of the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  After all of the above notification and opportunities 
for the veteran and his representative to act on their 
knowledge of the elements of VCAA notification, the RO 
readjudicated the claim in its May 2007 SSOC.  

In addition, although the veteran and his representative were 
provided information regarding disability ratings and 
effective dates contemporaneously with, rather than prior to, 
the May 2007 SSOC, the decision herein denies the claim for 
service connection.  Thus, no disability rating or effective 
date is being, or is to be, assigned, and there is therefore 
no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  The RO has obtained the 
veteran's service medical records, and the VA and private 
treatment records he identified.  In this regard the Board 
notes that the veteran reported having received treatment 
from a Dr. Sadoff at the University of Pennsylvania Hospital 
from 1971 to 1974.  In a November 1997 statement, however, 
the veteran reported that he had attempted to obtain the 
records pertaining to that treatment, but that Dr. Sadoff is 
deceased and the treatment records are not available.  The RO 
also requested treatment records from Burton T. Mark, D.O., 
the veteran's treating psychiatrist from 1972 to 1990.  Dr. 
Mark reported in April 2000, however, that he had not seen 
the veteran since the late 1980s, and that he no longer had 
those treatment records.

During the August 2000 RO hearing, the veteran testified that 
all the records of doctors who had treated him were in the 
claims file. When specifically asked whether there was any 
evidence that had not yet been obtained, he responded 
negatively.  He responded affirmatively to his 
representative's statement that "if it's not in the record, 
it doesn't exist."

The Board remanded the case to the RO in September 1997 so 
that the RO could obtain a copy of the veteran's official 
military personnel file.  A copy of the file was received at 
the RO in November 1999.  The RO was also instructed to 
request verification of the veteran's claimed stressors from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  The RO requested that evidence, but the 
USASCRUR responded in November 1997 that verification could 
not be attempted without more detailed information regarding 
the claimed stressors.  In the March 1999 remand the Board 
instructed the RO to request from the veteran any documents 
pertaining to his military service in his possession that 
would verify his reported stressors.  The veteran responded 
that he had no such evidence.  In conjunction with the most 
recent remand, he was specifically requested to provide 
information about treatment from medical facilities, 
including VA.  No response was received.  He was contacted by 
telephone by the RO in December 2006 and stated that there 
was no further evidence.

In addition, the veteran has been afforded multiple VA 
psychiatric examinations.

The above reflects that there is neither additional VCAA 
notice that should be provided nor is there any indication 
that there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with the claim.  Indeed, having 
indicated that he understood what was needed to substantiate 
the claim, the respective responsibilities of VA and himself 
in obtaining additional evidence, and that he should provide 
any evidence in his possession that pertains to the claim, 
the veteran on multiple occasions indicated that he had no 
additional evidence to submit, most recently in December 
2006.
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As to compliance with the joint motions, the primary concern 
of both joint motions was that the Board erred in failing to 
ensure compliance with its own March 1999 remand instructions 
to afford the veteran a VA examination that addressed the 
effect of the veteran's post-service 1976 industrial accident 
on the development of any psychiatric disorder.  In its 
February 2006 remand, the Board, noting its opinion that the 
December 2000 and January 2001 examination reports 
collectively complied with the March 1999 Board remand, 
nevertheless remanded the case to the RO to ensure compliance 
with the joint motions accepted by the Court, with 
instructions to provide a new VA examination to the veteran 
that addressed whether his current psychiatric disorder is 
related to the post-service 1976 industrial accident.  That 
examination took place, and, hence, the Board has ensured 
compliance with its prior remand instructions as well as the 
instructions in the joint motions.

The Board also notes that, while not addressed in the June 
2005 joint motion, the November 2003 joint motion had also 
requested that VA again attempt to obtain any medical records 
for the veteran from the Fort Sam Houston Army Hospital (i.e. 
the Brooke Army Medical Center in Fort Sam Houston, Texas).  
The November 2003 motion asserted that VA had never received 
a response from the facility, apparently overlooking a 
November 1999 response which quite clearly informed VA that 
no records for the veteran were available at the Brooke Army 
Medical Center.  The Board's June 2004 decision pointed out 
the November 1999 response, and concluded that a remand was 
not warranted in order to again contact the above facility.  
The Board nevertheless instructed in its February 2006 remand 
that the RO again request records from the Brooke Army 
Medical Center.  The RO again requested these records and was 
in March 2006 again told by the Brooke Army Medical Center 
that there were no such records.  


II. Analysis

The veteran's claim was initially one for service connection 
for "any neuropsychiatric condition," and has since been 
recharacterized as for service connection for an acquired 
psychiatric disorder, to include PTSD.  The requirements for 
establishing service connection are different for PTSD than 
they are for other psychiatric disabilities.

Service connection for a psychiatric disability other than 
PTSD may be granted where the disability results from disease 
or injury incurred or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303(a) (2007).  
Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).  See also 38 C.F.R. § 3.303(d) 
(service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service).  Service connection is presumed for 
certain chronic diseases, including psychoses such as 
schizophrenia with which the veteran has been diagnosed, if 
such disease manifests to a compensable degree within a year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2007).

As to PTSD, while this appeal was pending, the applicable 
rating criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), were amended.  See 64 Fed. Reg. 32807-32808 (June 
18, 1999) (codified at 38 C.F.R. § 3.304(f) (2001)).  That 
amendment implemented a Court decision, which held that 38 
C.F.R. § 3.304(f) did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment was March, 7, 1997, the 
date the decision was issued.  See Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997).

Prior to the amendment, service connection for PTSD required: 
(1) a current, clear medical diagnosis of  PTSD (presumed to 
include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Under the new 
regulations, service connection for post-traumatic stress 
disorder requires: (1) medical evidence diagnosing post-
traumatic stress disorder, (2) medical evidence establishing 
a link between current symptoms and an in-service stressor, 
and (3) credible supporting evidence that the claimed in-
service stressor occurred.  See 64 Fed. Reg. 32807- 32808 
(June 18, 1999).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The evidentiary 
requirements for showing the stressor's occurrence are 
relaxed if VA determines that the veteran engaged in combat 
with the enemy and his alleged stressors are combat-related.  
See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.304(d) (2007); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.304(d) (2007); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

In Cohen, the Court held that the unequivocal diagnosis of 
that veteran's PTSD meant that the asserted stressors were as 
a general matter presumed to be sufficient to cause PTSD in 
the veteran.  Cohen, 10 Vet. App. at 144.  Even in such 
circumstances, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. § 
3.304(f) (2007).  And credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  Corroboration does 
not require, however, "that there be corroboration of every 
detail including the appellant's personal participation in 
the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).

In this case, the RO reviewed the veteran's claim under the 
new criteria in April 2002 before it sent the case to the 
Board, and it provided the veteran with the new criteria in 
an April 2002 supplemental statement of the case.  Moreover, 
the veteran was given an opportunity to respond.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97; 62 Fed. Reg. 37953 (1997); Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The record in this case is a lengthy one, replete with 
inconsistent and conflicting information.  The Board will 
therefore provide a detailed summary of the evidence dating 
back to the veteran's military service, followed by analysis 
of that aspect of the claim involving service connection for 
PTSD, and then an analysis of that aspect of the claim for 
service connection involving a psychiatric disorder other 
than PTSD.

Factual Background

The veteran's service medical records are negative for any 
complaints or clinical findings pertaining to a psychiatric 
disorder.  His service personnel records, including his 
discharge certificate, show that he was inducted into service 
in January 1969 and separated from service in February 1971.  
Throughout service his medical occupational specialty (MOS) 
was medical corpsman or medical specialist. He attended basic 
training at Fort Bragg, North Carolina, from January to June 
1969.  Following basic training he completed 10 weeks of 
training as a medical corpsman at Fort Sam Houston, Texas, 
and had no other specialized training.  On completion of 
advanced individual training in August 1969 he was assigned 
to the 702nd Medical Company (Clearing), at Fort Meade, 
Maryland, as a litter bearer.  He received a letter of 
appreciation for assisting in training at the Valley Forge 
Military Academy in October 1969.  His principal duty was 
revised to medical aidman in April 1970.  He was still 
assigned to Fort Meade when separated from service as an E5.  
The evidence shows conclusively that he had no foreign 
service, including any service in Vietnam or Cambodia.  He 
was apparently assigned to temporary duty at Indiantown Gap 
and to the 28th Provisional Company, but had no other 
temporary duty assignments to any components within the 
United States or overseas.  He received a Good Conduct Medal 
in January 1971, and a National Defense Service Medal.

The medical evidence shows that the veteran was injured in an 
industrial accident in October 1976 while working for Delta 
Airlines, in which he fell and struck his head on a steel 
beam.  He has not worked since then.  Following the injury he 
was treated for the residuals of a cerebral concussion, 
labyrinthosis, and traumatic neurosis.

In an April 1978 report Burton T. Mark, D.O., a private 
psychiatrist, stated that the veteran had severe neurotic 
symptoms since the injury in October 1976.  He described the 
symptoms as chronic anxiety, depression, nightmares relating 
to airplanes and the accident, fear of planes flying over 
head, loss of self esteem, and social withdrawal.  In another 
letter to an insurance company, also dated in April 1978, Dr. 
Mark wrote that the veteran suffered from severe neurotic 
symptoms since sustaining the industrial accident.

The veteran underwent a psychiatric evaluation by Ronald 
Rosillo, M.D., in April 1978, in conjunction with his receipt 
of workers' compensation benefits resulting from the October 
1976 injury.  In that evaluation the veteran reported a 
number of symptoms, including periodic loss of consciousness; 
constant vertigo; being bothered by lights and loud noises; 
feeling restless and irritable; being fearful of heights; 
having difficulty swallowing, breathing, and concentrating; 
and having a poor memory and headaches.  He reported having 
nightmares of being trapped inside an aircraft (the fall 
occurred inside an aircraft) and not being able to get out.  
He slept poorly and awoke in a cold sweat many times during 
the night.  He did not like to be around people, he had no 
social life, and he had become a recluse.

Dr. Rosillo described the symptoms of seclusiveness, intense 
somatic preoccupations, depression, blandness and shallowness 
of affect, autistic thinking, anxiety, blockings, phobia, 
obsessive behavior, and impaired judgment, and diagnosed 
those symptoms as schizophrenia, pseudo-neurotic type.  He 
stated that it was not possible to determine, with certainty, 
if the veteran had schizophrenia prior to the October 1976 
accident, but that if he did, it had been aggravated as a 
result.  He described the veteran as a "very disturbed and 
desperate" man.

In June 1979, Dr. Mark stated that the veteran was being 
treated for severe traumatic neurosis resulting from an 
accident at work, with symptoms of free floating anxiety, 
social withdrawal, phobias concerning aircraft, and vertigo, 
which was a result of a traumatic labyrinthosis.  Dr. Mark 
also found that the veteran was demonstrating obsessive- 
compulsive traits.

The veteran initially claimed entitlement to VA benefits in 
August 1979, at which time he submitted an application for 
nonservice-connected pension benefits.  He did not then claim 
that any of his disabilities were related to service.

In a December 1979 report, submitted in conjunction with the 
veteran's claim for VA pension benefits, Dr. Mark stated that 
the veteran persistently reported having vertigo, lapses of 
consciousness, free floating anxiety, loss of balance, 
inability to drive, marked sensitivity to noise and lights, 
difficulty concentrating, poor memory, anxiety in social 
circumstances, loss of confidence, paranoid ideation, phobias 
concerning aircraft, frequent nightmares, and insomnia.  He 
stated that the onset of these symptoms was October 1976, 
following the work-related injury.  Since that time, the 
veteran had been under constant treatment for concussive 
labyrinthosis and severe traumatic neurosis, and had been 
unable to work since October 1976.

Dr. Mark also stated that he had treated the veteran since 
October 1972 for anxiety associated with social situations 
and sexual relations.  He had been using alcohol to an excess 
to relieve feelings of social anxiety.  Throughout that time 
he had demonstrated an obsessive-compulsive defense that was 
difficult to alter with therapy.  In October 1976 he was 
hospitalized with the diagnosis of an obsessive-compulsive 
personality disorder (it is not clear whether this 
hospitalization occurred before or after the on the job 
injury).  Dr. Mark noted that the veteran had completed a 
military tour of duty, but did not attribute any of his 
psychiatric symptoms to that military service.  He also noted 
the evaluation conducted by Dr. Rosillo, which resulted in a 
diagnosis of pseudo-neurotic schizophrenia.  The diagnoses 
Dr. Mark provided in December 1979 consisted of concussive 
labyrinthosis, traumatic neurosis, obsessive-compulsive 
personality disorder, and possible pseudo-neurotic 
schizophrenia.

Documents in the claims file indicate that the veteran was 
awarded disability benefits from the Social Security 
Administration (SSA) effective in October 1976.  The 
diagnoses on which the disability award was based consisted 
of cerebral concussion, vertigo, labyrinthitis, and traumatic 
neurosis.

In conjunction with a December 1979 VA examination the 
veteran reported that he had been unemployed since October 
1976 due to the injury at work.  In describing his medical 
treatment history he stated that he had initially seen Dr. 
Mark in 1972; he related no history of symptoms attributable 
to military service.  He described multiple symptoms related 
to psychiatric and neurological disorders, but a psychiatric 
examination was apparently not conducted.

In a report of accidental injury filed by the veteran in 
1980, he stated that the fall at work occurred while he was 
lifting heavy cargo, which caused him to strike his head.  As 
a result, he sustained a cerebral concussion, vertigo, and 
traumatic neurosis, among other findings.  He stated that he 
suffered anxiety, depression, and nightmares as a result of 
the injury.  He made no reference to any injury or trauma 
having been incurred in service.

In a March 1980 rating decision the RO determined that the 
veteran was permanently and totally disabled for nonservice- 
connected pension purposes.  He was awarded pension benefits 
effective in August 1979.  His benefits were later terminated 
due to excess income.

Dr. Mark stated in August 1983 that the diagnoses remained 
concussive labyrinthosis, traumatic neurosis, obsessive- 
compulsive personality disorder, and possible pseudo-neurotic 
schizophrenia.  All of the psychiatric symptoms were linked 
by Dr. Mark to the on-the-job injury in 1976.

In April 1990, the veteran was hospitalized at the Chester 
County Hospital for bronchitis.  At that time his treating 
physician noted that he had a long psychiatric history of a 
somatization disorder, and his diagnoses included a 
personality disorder.  He was again admitted in June 1990 for 
vasculitis and a somatization disorder.

The veteran was hospitalized in the psychiatric unit at the 
Paoli Memorial Hospital in November 1990 for major 
depression, a somatization disorder, and a mixed personality 
disorder with narcissistic, obsessive-compulsive, and 
histrionic traits.  The treating psychiatrist (Dr. Mark) 
noted that the veteran had been under continuous psychiatric 
treatment for the past 18 years.  Initially he was treated 
for severe alcoholism, which had been under control for the 
previous six years.  When the alcoholism was adequately 
controlled, he was treated for a mixed personality disorder 
with obsessive-compulsive, histrionic, and narcissistic 
features.  Dr. Mark also noted that the veteran was injured 
in 1976, which resulted in a concussive and traumatic 
labyrinthosis with periodic vertigo, and that he underwent 
psychological decompensation and was hospitalized for 
treatment with depressed and paranoid features.  He had been 
unemployed since 1976 due to psychiatric disability. For the 
previous two years his complaints increasingly focused on 
somatization, although thorough medical evaluations could 
locate no cause for his various complaints.  Dr. Mark also 
noted that the veteran had been in the Army, during which he 
was stationed in the United States and worked as a medical 
technician.  Neither the veteran nor Dr. Mark attributed any 
of his psychiatric symptoms to his military service.

The veteran was again hospitalized at the Chester County 
Hospital in March 1991 due to self-induced dehydration and 
malnutrition.  His physician described him as deeply 
emotionally disturbed, and noted that he had lost 20 pounds 
in the previous two weeks due to his self-destructive 
behavior.  No physical cause could be located for the 
dehydration and malnutrition, and a psychiatric examination 
attributed those problems to a borderline personality 
disorder.  He was again admitted to Chester County Hospital 
in May 1991 for dehydration, an electrolyte disorder, and 
malnutrition due to a borderline personality disorder, an 
obsessive-compulsive disorder, and a somatization disorder.

The veteran was hospitalized at Paoli Memorial Hospital in 
May 1992 due to a two-week history of abdominal pain of 
questionable etiology, depression, and dehydration.  His 
physician (James R. Bollinger, M.D.) then noted that he had a 
long history of an obsessive psychiatric disorder, with a 
focus on the intestinal and urinary tracts.  Although he had 
undergone extensive diagnostic testing in the past, no 
physical cause could be found for his complaints.  A 
psychiatric evaluation while hospitalized resulted in an 
assessment of an affective disorder, as well as a severe 
schizoid personality disorder.  His discharge diagnosis was 
dehydration, secondary to an obsessive psychiatric disorder.

The veteran was also hospitalized in the psychiatric unit at 
the Brandywine Hospital and Trauma Center in November 1992 
due to depression and somatic pre-occupation.  His treating 
psychiatrist (Nicholas J. D'Orazio, M.D.) found that he was 
dependent and attributed some of his recent difficulties to a 
stressful home situation, in that his mother was alcoholic 
and his father was abusive.  During the hospitalization the 
veteran engaged in manipulative and passive-aggressive 
behaviors that the physician found to be indicative of a 
severe personality disorder. On discharge from the hospital 
Dr. D'Orazio diagnosed his psychiatric problems as a 
recurrent and severe major depressive disorder and a 
borderline personality disorder.

None of the above medical reports, compiled over a 20 year 
period and including multiple periods of hospitalization and 
ongoing psychiatric treatment, contain any history linking 
the onset of psychiatric illness, however classified, to any 
incident of military service.  None of the reports makes 
reference to a history of Vietnam service, to PTSD, or to 
stressful military experiences.

In March 1994 the veteran claimed entitlement to VA 
compensation benefits for a number of disabilities, including 
"any neuropsychiatric condition," which he claimed began in 
1969.

VA outpatient treatment records indicate that the veteran 
initially sought treatment from VA in January 1994.  An 
evaluation at that time resulted in the diagnoses of a 
somatization disorder, severe hypnotic or anxiolytic sedative 
dependence, and to rule out PTSD due to Vietnam stressors.  
Beginning in May 1994 the treatment records document the 
veteran's report of having worked as a combat medic in 
Vietnam, and the records reflect diagnoses of either PTSD or 
probable PTSD based on Vietnam, "Med Evac and Walter Reed" 
stressors, to include delivering babies, performing 
abortions, and working as an operating room technician.  His 
diagnoses also included a somatization disorder and sedative 
dependence.

A private psychologist, Paul R. Dorgan, M.A., began treating 
the veteran on an individual basis in October 1994.  The 
veteran then reported a history of depression that he 
believed to have begun during service.  He also reported 
having worked as a medic in Vietnam.  Mr. Dorgan found that 
the veteran had experienced a lot of trauma from this 
experience and that he had PTSD symptomatology.  The 
diagnoses documented in the treatment records include major 
depression, a personality disorder, and PTSD.

In November and December 1994 statements the veteran reported 
that after basic training he went to Fort Sam Houston, where 
he went to school to become a medic and an operating room 
technician.  He also stated that he worked at Brooke Army 
Medical Center at Fort Sam Houston in the Burn Center and 
treated burn patients for two months, and that he also worked 
in the emergency room and operating room.  He was then 
assigned to the 702nd Medical Company in Fort Meade, 
Maryland, and to the Walter Reed Army Medical Center (Walter 
Reed) in Washington, D.C., where he worked as an operating 
room technician.  He also stated that he served in Vietnam in 
1970.  In addition, he stated that he worked out of Andrews 
Air Force Base flying the wounded from Vietnam to Walter 
Reed, most of whom died on the flight.

He stated that as an operating room technician at Walter Reed 
and Fort Meade he performed many procedures such as 
abortions, delivering babies, amputations, colostomies, 
hysterectomies, mastectomies, heart bypasses, dilation and 
curettage, other things he was told not to discuss, and 
"every operation namable on Vietnam people coming back. A lot 
of things I can't describe on this paper."  He stated that he 
was exposed to a lot of death and performed and assisted in 
operations daily.  He also stated that he performed abortions 
at the Bethesda Naval Hospital.  In addition, he claimed to 
have been told to "pull the plug" or terminate [from life 
support] people who were suffering or would not survive.

The veteran further indicated that he assisted in separation 
examinations from the military and reported that when a 
medical examiner found a disability, either he or the doctor 
would pull the records from the file.  The veteran stated 
that he started taking Valium from the hospital pharmacy 
while in service, and that he became addicted.  He stated 
that his activities in service caused severe psychiatric 
problems for which he did not get help because he was too 
embarrassed.  He also stated, however, that he had removed 
any evidence of psychiatric problems in service from his 
official records because, as a medic, he had access to the 
records.  He characterized all of these claimed activities as 
the stressors that caused him to have PTSD.

In a December 1994 report Mr. Dorgan stated that the 
veteran's psychiatric disorders included major depression, 
sexual dysfunction, anorexia, and PTSD related to his 
military experience.  He further stated that, in his opinion, 
the majority of the veteran's psychiatric problems were 
related to service.

In a statement dated in January 1995, Dr. D'Orazio reported 
that he had been treating the veteran for the previous few 
years.  He provided the opinion that the veteran was 
suffering from PTSD that resulted from the trauma he 
experienced in Vietnam as a combat medic, as well as the 
traumatic situations concerning medical care and emergencies 
in military hospitals in the United States and Vietnam.

A VA Social and Industrial Survey was conducted in January 
1995, in which the social worker found that the veteran was a 
very inconsistent historian. She found that the information 
the veteran reported during the interview frequently 
conflicted with information in the record. For example, 
during the survey the veteran reported a childhood history of 
physical, emotional, and sexual abuse by family members, but 
in other records he indicated that he had had a good 
upbringing.

The veteran reported that he went through basic training at 
Fort Bragg, North Carolina, and was then assigned as a medic.  
He then went to an operating room technician school at Brooke 
Army Medical Center at Fort Sam Houston, Texas, and then 
served in Vietnam for ten months in 1970. He stated that 
after 10 months he was diagnosed with malaria and was sent 
home.  He said that after serving in Vietnam, he was sent to 
Walter Reed where he flew from Andrews Air Force Base to 
DaNang and to Cam Ranh Bay to pick up patients to be 
medically evacuated. He said that at Walter Reed, he was 
assigned to the operating room where he performed and 
assisted on operations.  He reported thinking about things he 
saw in Vietnam and in the operating room.  Based on the 
results of a mental status examination and review of the 
veteran's records, the social worker assessed his psychiatric 
symptoms as a major affective disorder, a possible borderline 
personality disorder, an eating disorder, and a somatization 
disorder.

The RO provided the veteran a VA psychiatric examination in 
January 1995, during which he stated "I have PTSD."  He 
reported having very vivid nightmares of "things I did in 
Vietnam."  He saw people dying, and all the people he had 
taken care of.  He expressed guilt about what he did at 
Walter Reed as a medic.  He stated "[d]uring the day, we 
tried to save lives by doing surgery on people who are 
mangled up from the war, and at night we had to kill babies 
by doing abortions."  He stated that he performed "thousands" 
of abortions while in service.

The veteran also reported that he was sent to Cambodia 
sometime in April 1969 until February 1970.  He described 
this assignment as a "secret operation," in that "we" were 
not supposed to be there and he was not supposed to talk 
about it.  He stated that while there he worked in different 
"MASH" units, helping to amputate legs and arms and 
performing operations on grotesque injuries of the face and 
body.  He did not remember the units that he was attached to, 
or the other areas to which he was assigned.  He claimed to 
have "done a lot of surgery on these people."

He reported that after Vietnam, he was sent to Walter Reed 
Hospital where he worked in the surgical unit as a surgical 
assistant repairing the wounds of soldiers from Vietnam and 
doing abortions at night.  The examiner noted that the 
veteran's memory did not appear impaired except for areas 
during the periods when he was in Vietnam.  The examiner 
noted that the veteran was very distressed when discussing 
his experiences in Vietnam and Cambodia.  As a result of the 
psychiatric interview, which did not include review of the 
claims file, the examiner provided a diagnosis of severe 
PTSD, with nightmares, flashbacks, guilt, numbing of 
emotions, and withdrawal from people.  The stressors causing 
the PTSD were war and hospital experiences.

A private physician, S. Gordon Kinkaid, M.D., wrote in 
January 1995 that he was the attending physician and 
internist for the veteran since 1988.  Dr. Kinkaid stated 
that the veteran had PTSD that was due to his service in the 
Armed Forces, which included time in Vietnam.

In January 1995 Dr. Bollinger, a urologist, indicated that 
the veteran had told him that he had a significant experience 
in the military as a medic which had an adverse effect on 
him, resulting in PTSD.

At a personal hearing conducted before the RO in January 
1995, the veteran testified that he served in combat in 
Vietnam and Cambodia as a medic.  At one time he stated that 
he was there for nine months, and at another time he reported 
six months.  He testified that he went to Vietnam in August 
1969, and returned in February 1970.  He stated that he was 
in Vietnam for one month, then he went to Cambodia.  He 
reported being assigned to four or five different units, but 
he could not remember the unit designations.  He stated that 
he was in a MASH unit for two months, then in the field with 
a combat unit for three months.

He also testified that while at Brooke Army Medical Center he 
treated patients coming back from Vietnam with napalm burns.  
He stated that he attended medical school during the day, and 
treated the patients at night.  He described individuals 
being burned by napalm over 90 percent of their bodies, and 
assisting physicians in doing experimental skin grafting and 
operating on patients with facial dysfunctions.

He also stated that when he came back from Vietnam and 
Cambodia he was assigned to Walter Reed Army Hospital, where 
he delivered babies during the day, due to a shortage of 
doctors, and went to Bethesda Naval Hospital on Tuesday and 
Thursday nights to perform abortions.  He stated that he not 
only performed abortions, but that he gave women "things" to 
make them miscarry, he anesthetized the women, and he did the 
"tubal insertions."  He claimed that performing these 
procedures made him sexually dysfunctional.  He reported 
working in the operating room 12 to 16 hours a day doing 
surgery on the wounded soldiers brought back from Vietnam, as 
well as performing colostomies, vasectomies, and experimental 
surgery with implants.  He stated that the obstetricians were 
his friends and asked him to help out by delivering babies 
and performing abortions.  He said that there were one or two 
occurrences in which it was a breech birth and the mother 
died, but that he delivered two or three more babies after 
that happened.  He described delivering babies in the 
afternoons, and from 7:00 to 9:00 on Tuesday and Thursday 
nights he went to Bethesda to do abortions. He also reported 
having flown from Andrews Air Force Base to Cam Ranh Bay and 
DaNang to pick up patients.

In a statement dated in May 1995, the veteran said that he 
was drafted and that within four months he was at Fort Meade, 
and that his unit was then sent to Vietnam.  He stated that 
he had "killed a lot of people and saved a lot of lives."  
Upon return from Vietnam, he stated that he was at Walter 
Reed for 14 months performing operations on soldiers 
returning from Vietnam.  He reported that his "best friend" 
was an "abortionist" and that he "tech'd" for him delivering 
babies and performing abortions.  He again described going to 
Bethesda Naval Hospital on Tuesday and Thursday nights to do 
abortions.  He claimed that the women obtaining the abortions 
were with the military, the National Security Agency, 
Congress, and the diplomatic corps, but that evidence of this 
was not available because it was all classified information.

The veteran was again hospitalized at Paoli Memorial Hospital 
in September 1995, for a urinary tract infection.  During the 
hospitalization his physician (Dr. Bollinger) noted that he 
had a history of PTSD due to his service in Vietnam as a 
medic.

In a letter dated in December 1995, the veteran stated that 
his Form DD-214 (discharge certificate) was wrong in not 
documenting all of the places to which he was assigned and 
all of his assigned duties.  He reported that he was a medic 
and went to Vietnam and Cambodia in May of 1969.

In January 1996 the veteran submitted medical reports from 
Drs. D'Orazio, Bollinger, and Kinkaid, as well as Mr. Dorgan, 
which are identical to the reports submitted by those 
individuals in January 1995, except for the revised date of 
the reports.

A November 1996 VA treatment record indicates that the 
veteran had PTSD due to Vietnam conflict stressors.  The 
veteran's VA psychiatrist then found that he was obsessed 
about obtaining VA benefits.

In a December 1996 statement the veteran again reported that, 
although he had been having emotional problems during 
service, none of those problems were documented in his 
service records because the doctors he was working with 
agreed not to put anything in his records.  He stated that if 
any problems were documented in his records, he would have 
removed those records.  He described himself as "obsessed" 
with maintaining "total control" of what went into his 
records and that he was "paranoid" about anything appearing 
in his records.  He asserted that the accident he had while 
working for Delta Airlines occurred because he was having a 
"flashback" of his in-service experiences.  He stated that 
although that accident had "messed [him] up for the rest of 
[his] life," it was not until three years previously that he 
contacted VA and was "properly diagnosed" with PTSD.

In a subsequent December 1996 statement the veteran reported 
that he suffered an on the job injury in 1976, which made him 
physically and mentally unable to work for the rest of his 
life, and that the accident occurred due to a flashback he 
was having of his Vietnam experiences.  He stated that he was 
a medic and went to Vietnam and Cambodia for 371 days, and 
that he "saw action" at least 200 of those days.  He then 
stated that he was not a medic but a doctor, and that he had 
a reputation of being "the best" and that he "could do it 
all."  He again stated that he "killed a lot of people" and 
"saved a lot of lives."  He also reported that after serving 
in Vietnam, he was assigned to Walter Reed for 10 months as 
an operating room technician.  While at Walter Reed he 
performed "every procedure" from facial reconstruction to 
abortions.  He stated that because he was so good at what he 
did, the doctors with whom he was friends constantly sought 
his help, including delivering babies, performing abortions 
at Bethesda Naval Hospital, and fitting artificial limbs.

The veteran submitted January and February 1997 reports from 
Dr. Bollinger, Dr. Kinkaid, and Mr. Dorgan, which were 
identical to the earlier reports dated in January 1995 and 
January 1996, but the date had been altered.  In addition, a 
different signature was present on the report from Dr. 
Bollinger.

A VA treatment record dated in February 1997 shows that the 
only thing the veteran was looking forward to was receiving a 
service-connected rating for his PTSD.  In March 1997 the 
veteran's VA psychologist reported a diagnosis of PTSD, and 
noted that the veteran had served as a medic in Vietnam and 
was exposed to injury and death, which resulted in anxiety, 
depression, fatigue, nightmares, flashbacks, sleep 
disturbance, emotional withdrawal, agitation, and 
interpersonal alienation.

In a February 1997 statement the veteran reported that he was 
sent to Vietnam in May 1969, and that two days later he was 
sent into Cambodia.  He stated that he was there for 371 
days, and that he "killed a lot of people" and "saved a lot 
of lives."  He also stated that he had nightmares and 
flashbacks "every day" of the events he experienced in 
Vietnam.  He again stated that the on-the-job injury he 
incurred while working for Delta Airlines was caused by a 
flashback of Vietnam.

In a report dated in January 1995, but received at the RO in 
March 1997, Dr. Mark stated that he had reviewed his 
extensive records documenting the veteran's treatment from 
October 1972 through October 1990.  He stated that the early 
records reflected diagnoses of alcoholism and depression.  
The veteran had reported a history of working in the 
operating room of Walter Reed Hospital during service, which 
was a particularly stressful time in his life.  Dr. Mark 
stated that the veteran's symptoms included persistent 
anxiety, difficulty in concentration, memory impairment, loss 
of confidence, paranoid ideations, airplane phobias, constant 
nightmares, disturbed sleep, and a hearing loss in the left 
ear, which had been the basis for his disability 
determination.  Dr. Mark also stated that all those symptoms 
were related to the work-related accident while the veteran 
was employed by Delta Airlines.

A private physician, A. P. Schless, M.D., wrote in a March 
1997 report that he had treated the veteran since April 1996, 
and that he had reviewed the health care records that the 
veteran had provided.  Dr. Schless stated that the reports 
indicated that the veteran experienced stressors related to 
his wartime activities as a medic, dealing with severely 
wounded and dying veterans, and post-war duties at a burn 
center, which resulted in flashbacks, nightmares, and 
generalized anxiety.

In a March 1997 report the veteran's VA clinical psychologist 
stated that the veteran was being treated for chronic PTSD. 
He also stated that the veteran had served as a medic in 
Vietnam.  He indicated that the veteran had been exposed to 
injury and death on a daily basis, which continued to haunt 
him.

An August 1997 VA treatment record shows that the veteran 
reported that he continued to have vivid flashbacks, 
nightmares, and intrusive thoughts of Vietnam experiences, 
including an event in which he killed a Viet Cong prisoner 
who had killed three of his buddies and wounded several more.

In September 1997 the RO asked the veteran to provide 
detailed information regarding the claimed in-service 
stressful events, including the dates, locations, the 
military units to which he was assigned, the names of any 
other individuals involved, and a description of the events.  
The veteran responded to that request in a September 1997 
statement by stating that in June 1969 he worked in the burn 
unit on a daily basis at the Brooke Army Medical Center in 
Texas.  He stated that he cared for and treated dying 
patients, which caused trauma.  He indicated that he was in 
Vietnam and Cambodia, and medically evacuated patients.  He 
further stated that he served at Fort Meade, Maryland, as an 
operating room technician and at Walter Reed, where he worked 
in the burn ward and in the operating room.  He stated that 
he performed abortions weekly at Bethesda Naval Hospital, and 
that he performed a lot of facial reconstruction surgery.  In 
addition, he stated that he was unable to remember the dates 
or names, units, or ranks of the individuals involved.  He 
indicated, however, that these events came back to him daily 
in flashbacks and nightmares.

A VA outpatient treatment record dated in October 1997 
indicates that the veteran complained that group therapy was 
not meeting his needs as the other participants did not want 
to talk about Vietnam, which is what he needed to talk about.

The RO requested verification of the veteran's claimed 
stressors from USASCRUR, and in a November 1997 report that 
agency found that the information received by the agency was 
insufficient for the purpose of conducting any meaningful 
research regarding the claimed stressors.  The USASCRUR also 
reported that the information to support the occurrence of 
the veteran's claimed in-service experiences should be 
maintained in his official military personnel file.

A statement dated in November 1997 from Dr. Schless indicates 
that, by the veteran's report, he continued to experience 
symptoms compatible with a diagnosis of PTSD, including 
nightmares, headaches, difficulty concentrating, panic 
attacks, sleep disturbances, and anxiety.  He also 
experienced frequent, severe flashbacks concerning bodies of 
men he attended as part of his military occupation.  Dr. 
Schless noted that the veteran's experiences included wartime 
battlefield exposure and post-war duties at a burn center.

The veteran presented a March 1998 statement from J. M., an 
individual with whom he purportedly served. J.M. indicated 
that he had served with the veteran in the 702nd Medical 
Company at Fort Meade.  He claimed to have met the veteran in 
1970 at Walter Reed, where he observed him working as an 
operating room technician.  He also stated that although he 
did not serve with the veteran in Cambodia or Vietnam, the 
veteran spoke in great detail of the operations in which he 
participated, which resulted in flashbacks and nightmares. J. 
M. noted that the veteran was always angry and depressed and 
on occasion talked of suicide.  He said that the veteran 
"hung out" with a lot of doctors who worked at Walter Reed 
and Bethesda.  He also stated that he observed the veteran 
work under stressful and "grotesque" situations, in the burn 
ward and the operating room, where he assisted in facial 
reconstruction surgery, amputations, and spinal cord surgery.  
In addition, he stated that he observed the veteran assist in 
the delivery of children both at Bethesda and at Walter Reed, 
which resulted in the veteran's becoming physically sick and 
crying.  He reported that the veteran had told him of 
abortions he assisted in at Bethesda.

He also reported that although the veteran had told him of 
these events, he actually witnessed them himself on occasion.  
He stated that the veteran had complained about having to 
treat and smell burn patients and about the taking of life.  
Furthermore, he stated that he saw the veteran trembling 
after the operations, as well as getting physically sick.  In 
addition, he stated that the veteran had reported that he was 
never able to sleep and that he complained of having 
nightmares and flashbacks of all the procedures he did in the 
operating room.  The veteran had also told J. M. that he had 
been an inpatient at the psychiatric ward at Brooke Army 
Medical Center because of the trauma he experienced in the 
burn center. J. M. further stated that he saw the veteran 
"pull" his entire record.  He reported that most of the 
patients were medically evacuated from Vietnam to Andrews Air 
Force Base and then to Walter Reed, and that he saw the 
veteran assist in all of these events.

The RO again provided the veteran a VA psychiatric 
examination in March 1998, by a board of two psychiatrists, 
which did not include review of the claims file.  During that 
examination the veteran again reported that he had been 
drafted and sent to Cambodia and Vietnam for nine months.  He 
stated that he was then assigned to Walter Reed Medical 
Center, and that he also worked at the Brooke Army Medical 
Center.  He also stated that he treated different types of 
emergency patients, performed abortions on young females who 
had been raped, treated patients with burns, and did facial 
reconstructions.  In addition, he stated that while stationed 
in Cambodia his morphine was repeatedly stolen, and that he 
shot a Vietnamese who he believed was stealing the morphine.

He reported that at Walter Reed and Brooke Army Medical 
Center many of the facially-reconstructed people committed 
suicide, and that performing abortions on young girls was 
very stressful for him.  He stated that he began having 
symptoms of nightmares, flashbacks, depression, and anxiety 
when he was stationed in Cambodia and Vietnam.  He also 
reported that he was in the 11th Armored Cavalry Regiment, 
which was a classified assignment.  In addition, he reported 
experiencing a flashback subsequent to service that resulted 
in a fall at work.  He also reported that he was being 
treated on an outpatient basis by VA, and that he had no 
psychiatric illnesses other than PTSD.  The examination 
resulted in diagnoses of chronic PTSD with severe depression, 
obsessive-compulsive symptoms, and alcohol abuse associated 
with the PTSD.

The veteran wrote in April 1998 that the 702nd Medical 
Company existed only on paper, and that the service members 
assigned to that company worked outside their MOSs doing 
various jobs at Walter Reed and Bethesda.  He stated that he 
"became good" as an operating room technician and that he 
could "do it all."  He also stated that he accepted his 
responsibilities "like the other doctors who were [his] best 
friends."  He further stated that although he had constant 
flashbacks to his previous assignments, he was given 
treatment by his friends, the doctors.  He reported that the 
doctors performed a lot of experimental surgery including 
spinal cord surgery, facial reconstruction, skin grafting, 
abortions, amputations, mastectomies, dilations and 
curettages, hysterectomies, and heart surgery.  He also 
reported that a lot of the burn patients committed suicide 
with cyanide, but that no one knew how they got the poison.  
He stated that he worked on the burn ward, the amputee 
rehabilitation clinic, and the abortion clinic at Bethesda.  
He further stated that he assisted in every operation 
conducted over a 12-month period, including facial 
reconstruction, skin grafting, amputations, mastectomies, and 
colostomies.  He also stated that he had vivid flashbacks and 
nightmares daily of everything he did.

He reported that his separation examination reflected none of 
the problems he was having in service because he conducted 
the examination himself.  He stated that he signed a lot of 
separation examinations for service members who were getting 
out of service and did not want their problems documented, 
including drug addicts.  He again stated that he and the 
doctors had removed all information from their medical and 
personnel records that they did not want documented.

VA treatment records disclose that in May 1998 the veteran's 
treating psychiatrist described his PTSD stressors as being a 
medical care giver in Vietnam and at Walter Reed Army Medical 
Center.  In August 1998 his psychologist noted that during 
his two years in the military the veteran had served as a 
medic and later worked at Walter Reed in the burn ward and 
performing abortions.

In an August 1998 VA treatment record the veteran's VA 
psychiatrist stated that the veteran continued to express a 
great deal of anger towards VA by not granting service 
connection for PTSD.  He asked the psychiatrist and his 
psychologist to call the RO and ask them to "give him a 
break."  The psychiatrist responded that he would not contact 
the RO.

During a September 1998 therapy session the veteran indicated 
that he was able to share some memories of life as a medic in 
Vietnam, but that he was unable to share those memories 
during his PTSD support group.  In a session with his 
psychiatrist in December 1998 he reported that a recent 
bombing in Iraq had "triggered more intense psychological 
distress regarding his own service in Cambodia."  The 
veteran's VA psychologist reported in April 1999 that he 
continued to have recurrent and intrusive recollections, 
nightmares, and flashbacks of his traumatic experiences as a 
medic in Vietnam, Cambodia, and at Walter Reed.

In an April 1999 statement Dr. Bollinger indicated that the 
veteran had voiding difficulties, epididymitis, and erectile 
dysfunction related to PTSD as a result of military service 
in Cambodia, Vietnam, Bethesda, and Washington, DC.  He 
reported that the veteran had been exposed to enormous trauma 
while serving as a medic in Cambodia and Vietnam, as well as 
at Walter Reed and Bethesda.  Dr. Bollinger stated that the 
veteran cared for many dying and severely injured soldiers 
and was required to participate in therapeutic abortions on 
victims of rape and incest.

Mr. Dorgan stated in an April 1999 report that the veteran 
had chronic PTSD due to his work as a military medic, where 
he was exposed to innumerable horrific events both abroad in 
combat situations, as well as stateside in military 
hospitals.

In June 1999 the RO wrote to a number of the veteran's 
medical care providers who had diagnosed PTSD, asking them to 
provide the source(s) of information on which they relied for 
their opinions that the PTSD was due to battle or combat 
experiences.  The veteran's VA psychologist reported in June 
1999 that he based his opinion on review of the veteran's 
military records (not medical) and on his clinical 
evaluation.  He did not describe those "military records."

Dr. Schless stated in June and July 1999 reports that he had 
reviewed "orders," the veteran's history, medical records 
supplied by the veteran documenting his psychiatric treatment 
throughout the years, "approximately 70 pages of after action 
reports," and therapeutic interaction.  He also stated that 
he was convinced that the veteran had PTSD based on the 
records he had reviewed, the consistency of the veteran's 
interaction, and his clinical course.  He further stated that 
the veteran had severe PTSD due to the stress that he 
encountered while serving overseas in the Army medic corps.  
Dr. Schless also indicated that the veteran had been required 
to submit "much substantiating information regarding his 
claim," but the physician did not otherwise describe that 
information.

Mr. Dorgan reported that he had had the opportunity to review 
some of the veteran's service records and that he continued 
to have "little reservation" about the accuracy of his PTSD 
diagnosis.  He stated "I find it difficult to understand how 
much more supportive data you could need to come to a 
decision given such consistency in all the findings."

In a June 1999 statement Dr. Kinkaid stated that he based his 
diagnosis of PTSD on the history given by the veteran and by 
his service history.

Dr. Bollinger reported in June 1999 that his opinion was 
based on review of the veteran's military service records and 
numerous psychiatric evaluations, and his reported history.

Pursuant to the Board's remand, the RO wrote to the veteran 
in June 1999 and asked him to provide documentation to 
support his assertion that he had service in Vietnam and/or 
Cambodia.  The RO informed him that he could provide such 
items as travel orders, performance evaluations, certificates 
of achievement, citations, awards and decorations and the 
like.  He did not respond to that request.

In January 2000, the veteran submitted a newspaper article 
about the difficulty for American physicians in treating 
female African immigrants who had suffered circumcision or 
genital mutilation, as practiced in many African cultures.  
In submitting that article the veteran asserted that while 
serving at the Walter Reed and Bethesda hospitals he treated 
Egyptian and Ethiopian women who had been sexually mutilated 
or raped by relatives and needed abortions.  These women were 
purportedly the families of foreign diplomats, who received 
free medical care at the service department medical 
facilities.  He again stated that he assisted his "buddies" 
in performing abortions at Bethesda on Tuesday and Thursday 
nights, including late-term abortions.

In a letter dated in March 2000, Dr. Kinkaid stated that the 
veteran had PTSD, manifested by psychosis, that had its 
origins in his service in the United States Armed Forces.  
Dr. Kinkaid noted that the veteran was on active duty in 
Vietnam and Cambodia.  He stated that when he initially began 
treating the veteran, his assessment was based on the 
information reported by the veteran, which he found to have 
been persistent and consistent over an extended period.  He 
stated that for several years the veteran would not talk to 
him about his experiences in Vietnam and Cambodia, but that 
he later provided significant detail in describing his 
traumas:

When [the veteran] did feel comfortable 
in discussing these episode[s] and events 
with me he did so in some considerable 
detail and very specifically.  In my 
letter to [the veteran's representative] 
dated January 17, 1995, I stated the 
following: "It is my understanding from 
[the veteran], that he was a Medic with 
the Armed Forces and for a time was in 
Bethesda. I also understand that some of 
the procedures and interventions that 
have been required at that time [were] 
quite disturbing to [the veteran]."  At 
that time I said that this was my 
"understanding" for the only 
information I had, was that given 
verbally to me by [the veteran].  Some of 
the events, in fact most of the events, 
were certainly graphic and most 
definitely disturbing.  Without 
corroboration from another source I was 
unable to give a stronger comment.  Since 
that time, however, [the veteran] has 
[obtained] thru [sic], I believe, Mr. 
Arlan [sic] Specter, the records of the 
Air Calvary Unit with which [he] served.  
These records corroborate virtually 
precisely [the veteran's] recollections 
of incidents and dates.

With such vivid and detailed memories of 
what can only be described as atrocious 
events, one can clearly see that no man 
and certainly not [the veteran] could 
carry these for thirty years and not be 
effected [sic] greatly by these.  This 
unfortunate gentleman who at the age of 
nineteen was assigned as a Medic to an 
Air Cavalry Division and served in both 
Vietnam and Cambodia is clearly 
unemployable, and has been unemployable.  
[The veteran's] problems are directly the 
result of traumatic stress disorder 
occasioned by service in Vietnam and 
Cambodia.

Dr. Bollinger submitted a report in March 2000 in support of 
the veteran's claim for VA disability benefits.  He stated 
that he had treated the veteran for genitourinary problems 
since 1993 that were due to PTSD, which occurred as a result 
of the veteran's service in Cambodia, Vietnam, Bethesda, and 
Washington, DC.  He found that the veteran had been exposed 
to "enormous" trauma while serving as a medic in Cambodia and 
Vietnam, as well as Walter Reed and Bethesda.

The veteran's VA psychologist also submitted a statement in 
March 2000 in support of the veteran's claim for service 
connection for PTSD.  The psychologist reported that he had 
been treating the veteran for several years.  He noted that 
the veteran had served in Vietnam as a medic and witnessed 
death, which haunted him.  Upon his return to the United 
States, he served approximately seven months as an operating 
room technician at Walter Reed Army Medical Center assisting 
doctors with abortions as well as other operations.  He also 
noted that the veteran worked on wards with paralyzed 
veterans 12 hours a day, six to seven days a week, and with 
burn victims who wanted to die.  The psychologist stated that 
he believed the reports from the veteran to be truthful, in 
that the incidents in Vietnam and Walter Reed had been 
consistent and without significant variation.  The 
psychologist also stated that, despite limited documentation, 
the veteran experienced trauma as a medic in Vietnam and 
subsequently in his assignment at Walter Reed, causing PTSD.

An August 2000 VA treatment record shows that the veteran was 
"plagued" by memories of his job at Walter Reed, where he was 
an operating room technician involved in reconstructive 
facial surgery, revising amputations, abortions of diplomats' 
relatives, covering up of hospital related infections, daily 
contact with severely disfigured combat veterans, and 
witnessing death on a daily basis.  The psychiatrist noted 
that "in some ways this was more traumatic than his [Vietnam] 
experiences."

During an August 2000 RO hearing, the veteran testified that 
when assigned to the Brooke Army Medical Center he went to 
medical school during the day and then worked in the burn 
unit as part of his clinical training.  He further stated 
that most of the patients were returning veterans from 
Vietnam who had napalm burns of varying degrees.  He 
testified that this experience was overwhelmingly stressful.  
He asserted that he was trained not only in his MOS, but also 
on some surgical procedures.  He also testified that he 
worked with ear, nose, and throat doctors with the burn 
patients to do skin grafting, which he found to be very 
traumatic.  He claimed to have witnessed from 30-40 deaths 
while at Brooke Army Medical Center.

He stated that he was then assigned to the 702nd Medical 
Company at the First Army Headquarters at Fort Meade, but 
that they were all assigned to Walter Reed.  He also stated 
that for the remainder of his service he was a medic at 
Walter Reed, and that he worked at Indiantown Gap and Valley 
Forge on temporary duty.  He asserted that he worked in the 
operating room and did a lot of surgical procedures, 
including mastectomies, hysterectomies, dilations and 
curettages, facial reconstructions, colostomies, amputations, 
ophthalmology implants, female circumcisions, and abortions.  
He also asserted that he worked on the burn ward at Walter 
Reed, because he had been trained to do so at Brooke Army 
Medical Center.  He stated that although abortions were not 
legal when he was in service, the abortions were performed on 
Army dependents, people from third world countries, members 
of the diplomatic corps, and members of Congress, and that no 
records were made of the abortions.  He further testified 
that following his separation from service, he experienced 
flashbacks or vivid daydreams of doing a surgical procedure.  
He also asserted that the injury he incurred in 1976 was due 
to a flashback of a surgical procedure and resulted in a 
diagnosis of traumatic neurosis.  The veteran did not 
describe any stressors related to service in Vietnam or 
Cambodia, nor did he claim to have had such service.

The RO provided the veteran an additional VA psychiatric 
examination, which was initiated in December 2000 and 
completed in January 2001.  In requesting that examination 
the RO communicated to the examining psychiatrist that the 
case had been remanded by the Board for the examination, and 
that the claims file had to be reviewed prior to the 
examination.  The RO also informed the examiner that the 
veteran had alleged various in-service stressors that could 
not be verified, and that the assessment of the veteran's 
psychiatric disorder had to be based only on the stressors 
that had been verified.  Pursuant to the Board's remand 
directives, the RO prepared a list of events that were 
verified, which was provided to the examiner.

The verified facts included the following:

1. The veteran was trained for 10 weeks at Fort Sam Houston 
as a medical corpsman, from June to August 1969.

2. In September 1969, the veteran was assigned to the 702nd 
Medical Company at Fort Meade as a litter bearer, Private E1.  
He was promoted to an E2 in October 1969, and E3 in December 
1969, an E4 in April 1970, and an E5 in December 1970.

3. In October 1969, the veteran received a letter of 
appreciation from the Valley Forge Military Academy for use 
of equipment and assistance in conducting field training at 
Valley Forge Park.

4. In April 1970, the veteran's primary MOS was changed to 
medical aidman or specialist.

5. The veteran was assigned to temporary duty at Indiantown 
Gap from June to September 1970.

6. The veteran was questionably assigned to on the job 
training with the 28th Provisional Company from October to 
December 1970.

7. There was no record of any psychiatric treatment while in 
service, and no record of treatment at any facility other 
than the Kimbrough Army Hospital at Fort Meade.

8. Separation examinations were conducted at Kimbrough Army 
Hospital, and the veteran reported having performed duties 
related to separation examinations and to have assisted in 
transportation of patients from Walter Reed to Indiantown Gap 
in Valley Forge in April 1970.

The following assertions by the veteran were determined by 
the RO to be untrue or unverified:

1. Any combat-related service, any service in Cambodia or 
Vietnam, having performed duties as a combat medic or in a 
MASH unit, and having participated in medical evacuations 
from Vietnam.

2. Assertions of having saved American soldiers in Vietnam, 
and having killed Vietcong or any other Vietnamese.

3. Assertions of having been wounded during combat or while 
in Vietnam or Cambodia, or contracting malaria.

4. Having served with the 11th Armored Cavalry Regiment or 
any air cavalry unit in Vietnam, Cambodia, or any other 
location.

5. Having worked in a burn ward or emergency room at any 
service department medical facility.

6. Having terminated the life support of any patient, or 
witnessed the deaths of 30-40 patients.

The RO found the following assertions by the veteran to not 
be credible:

1. Having assisted in abortions, female circumcisions, or 
births.

2. Having worked in a burn unit after class at Brooke Army 
Medical Center while in medic training.

3. Having received training as an operating room technician 
while receiving medic training.

4. Having worked as an operating room technician or performed 
any surgical procedures at Walter Reed or any other service 
department medical facility.

The RO also deemed not credible the statement from the 
individual with whom the veteran purportedly served while 
assigned to the 702nd Medical Company at Fort Meade.

In his report the examiner, who had not previously examined 
the veteran, noted that the veteran was seen twice, because 
he had not had sufficient time to review the claims file 
prior to the first visit. The veteran was interviewed briefly 
and a partial examination of the available claims file 
material was done on that date.  The veteran was then 
scheduled for a second visit at which time the interview was 
completed, as was the review of the claims file.  The 
examiner specifically noted that he took the time necessary 
and reviewed the entire three volumes of the claims file.  
The examiner also referenced the specific instructions 
provided by the RO and the Board's remand in requesting the 
examination, and the listings of verified and unverified 
facts contained in the claims file.  The examiner also 
referenced the multiple medical reports in the claims file, 
which are documented above, concerning the veteran's 
psychiatric history and diagnosis.

The examiner commented that when he questioned the veteran, 
he was given a military history similar to that provided by 
the veteran to other examiners and medical care providers.  
The veteran claimed to have served in combat in Vietnam and 
Cambodia and to have performed medical duties.  The veteran 
further stated that he was encouraged and enlisted by various 
medical doctors to assist them in all sorts of medical 
procedures, attending combat wounds, and performing 
abortions.  The examiner reported that the veteran spoke in 
terms of huge numbers of abortions performed in these 
military facilities, i.e., "thousands," and claimed that his 
exposure to these procedures was traumatic and caused 
nightmares.

The examiner reported, however, that when he questioned the 
veteran and asked for specific details of those activities or 
a reasonable account of why doctors would enlist his 
services, or why records of such service had been destroyed, 
he found the veteran's answers were "wearingly" inadequate.  
The veteran stated repeatedly, "I don't know."  The veteran 
claimed that other military personnel had destroyed medical 
chart records and had encouraged him to destroy medical chart 
records.  The examiner stated that when he asked the veteran 
about motivations for this and how this could be possible on 
such a huge scale, the veteran's face remained virtually 
blank, and he stated simply that he did not know, and that he 
could not provide answers for the inquiries.  The examiner 
noted, however, that the veteran maintained, with "some 
degree of agitated hostility," that his statements and 
accounts of these experiences ought to be believed and that 
he had been severely traumatized by the experiences that he 
endured.  The examiner found that the veteran could not 
provide him any credible and believable accounts in his own 
interview to convince the examiner of the veracity of his 
assertions.

The examiner noted that Dr. Rosillo had diagnosed the 
veteran's symptoms as schizophrenia in April 1978.  He also 
noted that in December 1979 Dr. Mark, who at that time had 
seen the veteran in therapy for more than a year and 
documented symptoms of anxiety, depression, and recurrent 
nightmares, made no mention of any traumatic memories 
associated with military service.  The examiner further noted 
that the service medical records were negative for any 
psychiatric disorder, the separation examination conducted in 
February 1971 was within normal limits, and there was no 
documented record of any foreign service and no combat medal 
or badge.

Based on his review of the claims file and the results of his 
examination, the examiner concluded:

I am left with the opinion that this 
veteran has, in the past, in year's [sic] 
following his time of duty in the Army, 
been treated by psychiatrists and 
diagnosed as being schizophrenic, in 
particular, paranoid schizophrenic.  
There had been mention of paranoid claims 
in previous reviews of this case, and 
that any C&P examinations or other 
reports attesting to his claims of 
military service in Vietnam and Cambodia 
or his claims of participation in 
traumatizing surgical medical procedures 
seemed to be totally 100 percent based on 
the veteran's own verbal accounts and not 
on any review of documentation.  
Considering the apparent thorough review 
of records that have [sic] been done to 
date, with no documentation of such 
service, I find no basis for the 
veteran's claims.

Therefore, I am left with the impression, 
and it is consistent with the veteran's 
affect and unreasonableness in his 
interview with me, that his diagnosis is 
most properly one of paranoid 
schizophrenia, chronic.  The veteran does 
not manifest a severe disorganization of 
thinking and he denies hallucinations.  
However, his entire history of making 
these claims and repeatedly seeking 
disability compensation for these claims 
on the basis of unreasonable, exaggerated 
accounts of traumatizing experiences in 
the absence of any actual documents in my 
mind is very consistent with the mental 
status of a chronic paranoid 
schizophrenic, and I think that is the 
appropriate diagnosis.  Delusional 
thinking not related to reality is a 
hallmark of paranoid psychosis and the 
bizarreness of the claims of 
participating in thousands of abortions 
and operations upon disfigured soldiers 
is of such a bizarre quality that that is 
consistent with the particular diagnosis 
of paranoid schizophrenia.  There are 
patients with paranoia or paranoid 
psychosis that are not schizophrenic, but 
I believe it is quite feasible to make 
the diagnosis of paranoid schizophrenia 
in this case, which has been chronic for 
many years.  I find no basis for the 
diagnosis of post traumatic stress 
disorder.  There is no basis in the 
verifiable facts for the veteran's claims 
of stressors that would have traumatized 
him and caused post traumatic stress 
disorder.  I would place the veteran's 
[global assessment functioning score] at 
a level of 25, indicating that the 
veteran's thinking and his consequent 
behavior, for example, pursuing this 
claim in the way that he does, is 
considerably influenced by delusional 
thinking with a serious impairment of 
judgment. It is not clear that the 
veteran functions at a very high level.  
He seems to not be employed and not have 
much social functioning at all, and 
remains preoccupied with his delusional 
thinking about his claims of disability. 
. . . It is my opinion that the record on 
this patient is not only very extensive, 
but is also very clear, showing prolonged 
and chronic recurrent claims by him of 
traumatic experiences for which there is 
absolutely no documentation whatsoever, 
and that this case should be virtually 
closed in terms of any further inquiries 
for consideration of such claims.  The 
fact that this veteran claims disability 
on the basis of exposure to traumatic 
surgical and medical procedures in which 
he participated seems to be completely 
out of touch with reality and not worth 
further examination.  Again, on the other 
hand, the psychiatric diagnosis of 
paranoid schizophrenia is quite fitting 
for his mental state and the history as 
described.  But this paranoid 
schizophrenia is not documented to have 
begun during military service, but only 
afterwards.  Whether or not the patient 
was showing symptoms of it or pre- 
schizophrenic paranoid problems with his 
thinking beforehand, it is impossible to 
determine.  In many cases that is likely, 
but there is no record of it, so I am 
left to conclude that he could only be 
considered to have developed a 
psychiatric disorder after his period of 
military service.

Documents in the claims file reveal that the veteran 
complained to the RO about this examination, including the 
way it was conducted and the results of the examination.  He 
asserted that the examination report should be disregarded 
and expunged from his claims file, and that he should be 
afforded another examination.

The additional examination was provided to the veteran in 
June 2001.  In requesting the examination the RO provided the 
same instructions that were provided to the examiner 
conducting the examination in December 2000-January 2001, 
i.e., the examiner had to review the claims file in 
conjunction with the examination and limit his assessment of 
the proper diagnosis to the verified facts shown in the 
claims file.  The examination in June 2001 was conducted by 
the same board of psychiatrists who had examined the veteran 
in March 1998.

The examiners noted that the veteran had served as a medical 
corpsman in hospitals and dispensaries in Army installations 
in the United States, rather than overseas.  They referenced 
his Form DD-214 as showing that he received the National 
Defense Service Medal, and the personnel records reflecting 
four promotions during his tour of active duty, advancing 
from an E-1 in 1969 to an E-5 by the time he was separated in 
1971.  They noted that his military occupational specialty 
was medical specialist.  They described his in-service 
stressors as the morbid experiences he had at Army hospitals 
and dispensaries as an Army medic, and found that he 
experienced emotional distress from some of the surgical 
procedures in which he participated as an operating room 
technician, some of which involved the amputation of limbs.  
The veteran reported that he found some of the facial 
reconstruction and burn procedures as very morbid, especially 
since several of the patients involved subsequently committed 
suicide.  The extent of injuries, burns and other traumas 
that the veteran assisted in caring for as an Army medic were 
perceived by the veteran as emotionally stressful and morbid 
for him.

The examiners stated that, after basic training, the veteran 
was assigned to the Army Medical Corpsman Service School at 
Fort Houston, Texas.  His next assignment was to Fort George 
Meade as an Army medic, assigned as an operating room 
technician in which he assisted in procedures involving the 
amputations of limbs, the surgical treatment for extensive 
burns of Vietnam combat veterans, and other morbid, severe, 
deforming conditions.  The examiners stated that subsequent 
to service discharge, the veteran lost his employment in 1976 
due to an injury and multiple symptoms compatible with PTSD.  
They noted that the veteran complained of flashbacks of 
burned, grotesque bodies that he encountered as a medical 
corpsman and recurrent intrusive recollections of amputation 
stumps.  He also reported numbing and recurrent intrusive 
thoughts pertaining to his duties as a medical corpsman and 
nightmares involving the soldiers that eventually committed 
suicide.  Their examination resulted in a diagnosis of 
delayed-onset type PTSD with agitation, depression, suicide 
attempts, anxiety, and sleep disturbances.

The RO determined that the June 2001 examination was not 
adequate because the examiners had failed to make the 
necessary claims file review and considered the veteran's 
unverified and incredible history, as noted in the claims 
file, in assessing the veteran's symptoms.  The examiners 
also failed to consider the effect that the 1976 industrial 
accident had on any current findings, as instructed in the 
request for the examination.  The RO found that the examiners 
had relied on a number of unverified or new stressors, such 
as working on a burn ward, working as an operating room 
technician, and working with patients who later committed 
suicide, in assessing his condition.  The RO pointed out that 
neither the veteran's MOS of Medical Specialist, nor the 
awards or decorations he received in service, per se, 
qualified as "stressors," as the examiners seemed to imply.

Initially, the examiners refused to review the claims file or 
provide the requested re-assessment of his symptoms.  In 
February 2002, however, one of the examiners stated that the 
claims file had been reviewed.  He also stated:

In presenting his claims it is the 
impression that often the patient has 
been his own worst enemy. By embellishing 
matters, exaggerating, making claims 
about foreign service and personal combat 
which are unsubstantiated by any military 
records, he decreases his credibility.  
Nevertheless, there is a clinical 
tradition that 'even in delusions there 
is often a kernel of truth.'

In [the veteran's] case a verifiable 
truth pertains to active duty records of 
the U.S. Army 1969-1971 which establish 
that this veteran served as an Army 
Medical Corpsman advancing from the rank 
of E-1 to Specialist 5 Medical Corpsman.

The records also establish that he was 
awarded:

1. Good Conduct Medal

2. National Defense Service Medal

The active duty records are silent on 
exactly what emotional stressors are 
experienced by a Medical Corpsman on 
active duty during the Vietnam War era; 
however, it is at least as likely as not 
that caring for sick and injured veterans 
did indeed involve significant emotional 
stressors.

The relationship between these 
experiences as a Corpsman E-5 involve 
some conjecture, but it is often possible 
to resolve at least some of these 'gray 
areas' in favor of the veteran.

The C&P Examination which I dictated June 
18, 2001 begins with the notation:

'While the veteran served during the 
Vietnam Era, most of his time, if not all 
of the time, was as a medical corpsman in 
hospitals and dispensaries in the United 
States rather than overseas.'

Diagnostic rubrics and nomenclature has 
changed over the past three decades, and 
the clinical presentation of the patient 
has probably changed to some extent over 
the years.  Nevertheless, no clinician 
who has examined the veteran believes 
[the veteran] is free of mental illness.

[The examiner] dictated a C&P Examination 
in 1998 under conditions in which the 
[claims file] was unavailable to her.

The CP dictated by me on June 18, 2001 
differs from earlier ones in that the 
[claims file] was indeed scrutinized.  
Nevertheless, it seems to this examiner 
that it is more likely than not that a 
diagnosis of Post Traumatic Stress 
Disorder is justified in this case.

1. According to DD-214 [the veteran] 
served on Active Duty January 24, 1969 to 
February 11, 1971.

2. According to Department of the Army 
Headquarters, 44th Medical Brigade Fort 
George G. Meade, Maryland 20755 dated 
January 22, 1971, Specialist 5 [veteran], 
702nd Medical Corps awarded Good Conduct 
Medal, Authority: AR 672-5-1, Paragraph 
44A.

3. According to DD-214, Character of 
Service: Honorable.

4. According to DD-214, Specialty Number 
and Title: 91B20 Medical Specialist 
Related Civilian Occupation and D.O.T. 
Number 079.368, Medical Assistant.

5. According to DD-214, Service Data: 
National Defense Service Medal.

6. According to DD-214, Book 32, Page 
194, Education and Training Completed. 
Service School-- Fort Sam Houston, Texas-
-16 June 1969 to 22 Aug 1969; Medical 
Corpsman.

7. According to DD-214, SP5 [veteran] 
served total active service 2 years, 0 
months, 0 days.

8. The DD-214 does not indicate any 
foreign and/or overseas service.

The examiner did not describe any specific in-service 
stressors, as requested, but provided a listing of facts 
taken directly from the veteran's Form DD 214 and the Good 
Conduct Medal citation.  In addition, the examiner did not 
provide the requested medical opinion as to the effects of 
the veteran's 1976 industrial accident on the diagnosis of 
PTSD.

The veteran's VA treatment records dated from September 2000 
to January 2002 reflect his repeated and continuing 
assertions of having been a combat medic in Vietnam and 
having worked in the burn unit at Brooke Army Medical Center 
and the operating room at Walter Reed, and the apparent, 
uncritical acceptance of the veracity of such assertions by 
his treating medical care providers.  An October 2001 
treatment note documents his report of having submitted 
evidence to the RO of serving in Vietnam as a medic, and his 
psychologist asked him to submit that evidence to the Mental 
Health Center.  The veteran agreed to do so, but the 
treatment records do not document the existence of that 
evidence.

In October 2001 the veteran submitted several documents, 
including an April 2000 statement from Dr. Mark in which he 
wrote that he had not seen the veteran since the late 1980's 
and did not have any records regarding the veteran.  The 
veteran also submitted another copy of Dr. Mark's January 
1995 letter, which included an annotation by the veteran that 
he started seeing Dr. Mark in April 1971, one month after 
service, then regularly in October 1971.  A comparison of 
this copy of the letter to the copy originally submitted 
clearly shows that the letter was altered to show that 
treatment began in October 1971, rather than October 1972.  
In addition, the copy of the letter submitted in October 2001 
was altered by the deletion of the sentence "[a]ll of those 
symptoms were related to a work-related accident while you 
were employed with Delta Airlines."

In a statement dated in November 2001, the veteran stated 
that he was trained as a medic and operating technician.  He 
also stated that he worked in the burn ward at Brooke Army 
Medical Center, which had five wards of burn patients of 
differing degrees of severity.  He further stated that most 
of the time he worked in critical units and saw "a lot" of 
people die due to burns and infections.  He stated that it 
made him sick to look at them, and that he was trained to 
assist in skin grafting.

In April 2002 the veteran presented another copy of the 
January 1995 medical report from Dr. Mark, in which Dr. Mark 
stated that he had reviewed his office records covering the 
veteran's treatment.  As shown above, the original copy of 
that report stated that those records covered the time period 
of October 1972 to October 1990.  In the copy of the report 
submitted by the veteran in April 2002, the October 1972 date 
was changed to October 1971.  The veteran annotated the copy 
of the report he submitted in April 2002 to show that the 
report was evidence of his having received psychiatric 
treatment within six months of his separation from service.

In January 2007, a VA physician conducted the new VA 
examination that the joint motions had found was necessary to 
comply with the Board's March 1999 remand instructions, i.e., 
to address the effect of the October 1976 industrial 
accident.  The examiner noted that he reviewed the claims 
file after examining the veteran, that the claims file was 
voluminous and contained many years of treatment records, and 
that many different diagnoses had been made.  He also noted 
that some copies of medical records had been altered, and 
that he had tried to rely on medical records that had not 
been altered.  The examiner stated that, during the 
evaluation, the veteran denied being in combat during 
Vietnam, and attributed his trauma to his experiences while 
working in the burn unit of Brooke Army medical center in 
July and August 1969 and transporting wounded soldiers.  The 
examiner found that there was no evidence in the record to 
support either claim.  The examiner concluded that, even if 
the veteran's alleged experiences in the burn unit were 
supported by evidence in the record, he would still not meet 
the criteria for a diagnosis of PTSD.  Specifically, the 
veteran's symptomatology did not meet "criteria A" which 
requires experiencing, witnessing, or being confronted with 
an event or events involving actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others.  Thus, the examiner concluded that the veteran did 
not have PTSD, but, rather, adjustment disorder, chronic type 
with anxiety and depressed mood.  As to the etiology of this 
disorder, the examiner wrote: "The stressor for the 
adjustment disorder is the veteran's intense preoccupation 
with these reported experiences in the military commencing 
around 1994 which has continued up to the present time.  The 
treatment records support the chronicity of this stressor and 
that it has brought about enduring disturbances and 
consequences that have prompted him to continue seeking 
psychiatric treatment."

The examiner also agreed with the past diagnosis of 
somatization disorder, but stated that the veteran had not 
exhibited symptoms of this disorder since 1994 and that this 
disorder was not, in any event, connected to service.  He 
also noted a diagnosis of major depression, but stated that 
the available treatment records were insufficient to confirm 
this diagnosis.  The examiner also stated that the veteran 
did not have schizophrenia or a thought disorder of any kind.  
Finally, and most significantly with regard to the 
instructions in the joint motions, the examiner specifically 
addressed the post-service October 1976 industrial accident, 
regarding which he wrote: "[I]n reviewing the available 
evidence, I do not believe that this accident contributed to 
the development of a psychiatric condition.  His current 
psychiatric conditions are not related to this event."



PTSD

Verification of Claimed Stressors

As indicated above, under both the former and revised 
versions of the relevant regulation, evidence of the 
veteran's having served in combat is generally sufficient to 
establish that an in-service stressor occurred, whereas, if 
the veteran did not serve in combat, his statements regarding 
the occurrence of the claimed in-service stressors are not by 
themselves sufficient to support a grant of service 
connection for PTSD.  See 38 C.F.R. § 3.304(f) (effective 
prior to and as of March 7, 1997).  See also 38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(d) 
(2007).  Thus, the determination of whether the veteran 
engaged in combat is a critical part of the adjudication of 
the PTSD claim.  In making the combat determination, the 
Board must consider all the evidence of record.  

Since the initiation of his claim (and until the most recent 
VA examination) the veteran repeatedly asserted that he 
served in Vietnam and Cambodia as a combat medic and in a 
MASH unit, during which he "killed a lot of people" and 
"saved a lot of lives."  His medical records also document 
his repeated and continuous reports to medical care providers 
of having served in combat in Vietnam and Cambodia, including 
his participation in a PTSD treatment group in which he 
purportedly described his combat experiences.

The veteran's assertions are, however, refuted by the 
evidence in his service personnel records.  Those records 
show that he had no foreign service, let alone any service in 
Vietnam or Cambodia.  During the entire tenure of his 
military service his assignments were within the United 
States.  He never served with the 11th Armored Cavalry 
Regiment or any Air Cavalry Unit, was never part of a MASH 
unit, and never flew medical evacuation flights from Vietnam.  
Although requested to do so, the veteran has never provided 
any documentation of his claimed combat service.  The Board 
finds, therefore, that his assertions of having served in 
combat are not credible.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
credibility of the evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  The Board further finds that the veteran did not 
serve in combat while in service, and that corroborative 
evidence of his claimed in-service stressors is required.  
See Cohen, 10 Vet. App. at 145-46 (the Board is not required 
to accept the veteran's uncorroborated statement of having 
served in combat).

In addition to his claimed combat experiences, the veteran 
reported having been trained as an operating room technician 
and to have performed surgical procedures, having treated 
burn patients at Brooke Army Medical Center, and having 
worked at the Walter Reed Army Hospital and the Bethesda 
Naval Hospital providing direct patient care in multiple 
wards and participating in numerous surgical procedures.  
"Credible testimony is that which is plausible or capable of 
being believed. . . . The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table). For the reasons that will 
be explained below, the Board also finds that his assertions 
regarding his military duties are not credible, and are not 
supported by any probative corroborative evidence.

The veteran's service personnel records show that, following 
his completion of basic training at Fort Bragg, he completed 
a 10-week medical corpsman course at the Brooke Army Medical 
Center.  He did not receive any additional training as an 
operating room technician or in treating burn patients.  
There is not a shred of evidence that he attended medical 
school, as he claimed during his RO hearing or was a doctor 
during service, as he reported in December 1996.  The Board 
finds that it is not believable that an individual with a 
maximum of 10 weeks of medical training provided medical 
treatment to burn patients, or any other patients; assisted 
physicians with performing skin grafts; assisted in facial 
reconstruction surgery; or treated severely wounded and dying 
veterans.

According to his personnel records, on completion of his 
training at the Brooke Army Medical Center the veteran was 
assigned to the 702nd Medical Company (Clearing), at Fort 
Meade, Maryland, as a litter bearer.  Although he was 
apparently on temporary duty at Indiantown Gap and with the 
28th Provisional Company for an unspecified period for on the 
job training, there is no record of any temporary assignments 
to the Walter Reed Army Hospital or the Bethesda Naval 
Hospital. According to his service medical records, all of 
the medical and dental treatment he received following his 
training at the Brooke Army Medical Center was provided by 
the Kimbrough Army Hospital at Fort Meade.  This is evidence 
that he was, in fact, located at Fort Meade.  In the absence 
of any record of the temporary assignments to Walter Reed or 
Bethesda, and in light of the nature of the duties 
purportedly performed by the veteran at those facilities, the 
Board finds that the veteran's assertions of having been 
assigned to the Walter Reed Hospital and the Bethesda Naval 
Hospital are not credible.

The veteran has made numerous assertions of having not only 
assisted in, but performed, an extended list of surgical 
procedures.  As the examiner in December 2000-January 2001 
found, it is not believable that an individual with no more 
than 10 weeks of medical training would have been trained to 
perform any sort of surgical procedure, or that he would have 
been allowed to perform any such procedure in any service 
department medical facility.  The Board finds that the very 
nature and tone of the veteran's descriptions of the 
treatment in which he allegedly participated make his 
assertions inherently incredible, in that it is inconceivable 
that an Army medic would be delivering babies, performing or 
treating female circumcisions, terminating life support, or 
conducting the numerous other medical and surgical 
procedures, no matter how "friendly" he may have been with 
the facilities' physicians.

The veteran also claimed to have worked in the emergency room 
at the Brooke Army Medical Center and Walter Reed Army 
Hospital.  The procedures he claimed to have performed are 
similar to the procedures noted above, when he claimed to 
have been working in the operating room.  His personnel 
records do not show that he had any specialized training for 
working with emergency room patients, and his assertions of 
having treated patients in the emergency room are not 
credible.

He has on numerous occasions reported performing "thousands" 
of abortions at the Bethesda Naval Hospital (specifically 
only on Tuesday and Thursday nights), although abortions were 
illegal in this country at the time he was in service.  It is 
not believable that a medic would be performing abortions, 
that a physician would ask a medic to perform such a 
procedure, or that he would routinely assist in any illegal 
procedure at a service department medical facility.

The Board notes that the VA examiner in December 2000-January 
2001, who had reviewed all the evidence in the veteran's 
extensive claims file, specifically questioned him as to the 
details of these alleged events, including the reason why any 
physician would ask him to provide the treatment he allegedly 
provided, including skilled medical care and surgical 
procedures.  The examiner noted that the veteran was unable 
to explain any reason, in that he repeatedly responded "I 
don't know."  The examiner concluded that the veteran was 
unable to provide any credible, believable accounts of these 
alleged stressors.  It is understandable why the veteran 
wanted the report of this examination expunged from the 
record; it appears to be the only time, up to that date, that 
an examiner questioned the validity of his reported history, 
and evaluated his psychiatric symptomatology based only on 
the objective evidence.

The veteran also claims to not only have witnessed the deaths 
of 30-40 patients, but to have actually terminated life 
support for patients and to have witnessed suicides.  He was 
not, however, able to remember the names of any individuals 
who died, or the circumstances of their deaths.  It is also 
inconceivable that the veteran, as a medic, would have been 
authorized to terminate life support for any patient.  Given 
his lack of veracity regarding his other claimed stressors, 
the Board finds that his assertion of having witnessed 
multiple deaths, and being traumatized by such an event, is 
not credible.

The veteran submitted a statement from an individual with 
whom he purportedly served, in which that individual attested 
to the occurrence of the claimed stressors described by the 
veteran.  That individual's personnel records show, however, 
that although he was assigned to the 702nd Medical Company, 
his MOS was "cook."  As such, he would not have been involved 
in providing medical treatment, and would have no first hand 
knowledge of any events pertaining to such treatment in which 
the veteran may have participated.  For the same reasons 
described above, the individual's assertions that the veteran 
had the experiences he described are inherently incredible.  
Because the individual's statement was based on assertions 
that the Board has determined to be incredible, the 
individual's statement is not probative and does not 
constitute corroborating evidence of the occurrence of the 
claimed stressors.  Madden, 123 F.3d at 1481 (the Board is 
entitled to discount the probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

The Board also notes that the veteran has presented evidence 
in support of his claim that was physically altered when 
compared to the original document. Dr. Mark submitted a 
medical report dated in January 1995 showing that he 
initially treated the veteran in October 1972, and that the 
psychiatric symptoms demonstrated by the veteran following 
the October 1976 accident were due to that injury.  The 
veteran later submitted an altered report indicating that Dr. 
Mark had initially treated him in October 1971, which the 
veteran relied on in asserting that his psychiatric disorder 
had become manifest within one year of his separation from 
service.  The reference to the October 1976 on the job injury 
was also removed from the report, presumably by the veteran.  
The veteran's attempts to modify evidence further 
demonstrates his lack of credibility in pursuing his claim.

Based on the above, the Board finds that the veteran has so 
distorted the duties that he could reasonably be expected to 
have performed in a service department medical facility that 
none of his allegations are believable, and are, therefore, 
inherently incredible.  See Jones v. West, 12 Vet. App. 383 
(1999) (the evidence is not probative if inherently false).  
In addition, the Board notes that the Court has held that a 
non-combat veteran's description of in- service stressors, 
even if his description is accepted as supporting a diagnosis 
of PTSD by a psychiatrist, is not, in the absence of 
corroborating evidence, sufficient to support a grant of 
service connection for PTSD.  Moreau, 9 Vet. App. at 395.  
Because the veteran's recitation of his claimed in- service 
stressors is not credible, and his assertions are not 
supported by any corroborative evidence that the Board finds 
to be probative, the Board has determined that the veteran's 
claim for service connection for PTSD is not supported by 
credible evidence that the claimed in-service stressor 
actually occurred. See 38 C.F.R. § 3.304(f) (2007).


Clear or Substantiated Diagnosis of PTSD

The file contains multiple medical reports and VA treatment 
records documenting a diagnosis of PTSD.  With the exception 
of the June 2001 examination report, however, that diagnosis 
was based on the veteran's report of having served in combat 
in Vietnam.  As found above, the Board has determined that 
the veteran had no combat service, and no service in Vietnam 
or Cambodia or any other overseas location.  To the extent 
the diagnosis was based on his unsubstantiated allegation of 
combat service, that evidence does not constitute a valid 
diagnosis of PTSD.  See Samuels v. West, 11 Vet. App. 433 
(1998) (a diagnosis of PTSD that is based on the veteran's 
fictitious recitation of combat service in Vietnam does not 
constitute a valid diagnosis of PTSD).

The veteran's claimed stressors also include exposure to 
traumatic events as a medic in service department medical 
facilities within the United States.  As shown above, the 
Board has also determined that the veteran's recitation of 
those events is not credible and not supported by any 
probative corroborating evidence.  There is no probative 
evidence, therefore, of his having experienced those events 
in service.  To the extent that the diagnosis of PTSD is 
based on the incredible reports of the veteran's in-service 
stressors, the diagnosis of PTSD is not valid.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2006) (when a medical 
opinion relies on a veteran's statements the Board may 
disregard it when it finds that the statements of the veteran 
are not credible because they conflict with the evidence of 
record).

The Board notes that some of the medical care providers 
indicated that they had based the diagnosis of PTSD on review 
of the veteran's "service records," which he provided to 
them.  Although the providers were asked to explain the 
rationale for their opinions, it is not clear what "service 
records" they were provided. Dr. Schless stated in his June 
and July 1999 reports that he had reviewed "approximately 70 
pages of after action reports."  These after action reports 
were provided to him by the veteran, and the veteran failed 
to submit them to the RO, even though he was instructed to 
submit any evidence in his possession documenting his claimed 
stressors.  Dr. Schless did not indicate to what unit the 
after action reports applied. When questioned by the RO and 
the examiner in December 2000- January 2001, the veteran was 
not able to remember the designations for the units with 
which he claimed to have served in Vietnam.  He reported 
having served with an Air Cavalry unit, which is totally 
unsubstantiated.  In other words, the available evidence does 
not indicate what records the veteran provided to his medical 
care providers, or whether those records even pertained to a 
unit to which he was assigned during service.  The Board 
gives no credence, therefore, to the medical opinions being 
based on any valid service records.

The Board also notes that a number of the veteran's medical 
care providers expressly found that his report of in-service 
stressors was credible, due primarily to the persistence and 
consistency of his allegations, however farfetched.  A review 
of the history of his psychiatric disorder, however, 
discloses that his allegations are not consistent, in that 
prior to 1994 he did not attribute any of his psychiatric 
problems to military service.  In addition, the fact that he 
has been persistent in providing false evidence does not 
negate the finding that the evidence is, in fact, false. 
Regardless, the veteran's credibility is for the finder of 
fact (the Board) to determine, not the veteran's medical care 
providers.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 
237-38 (1991).  The Board has determined that the veteran's 
assertions are not credible, and the medical care providers 
have alluded to no evidence to refute that finding.

One of the VA examiners in June 2001 found in his February 
2002 supplemental report, in essence, that the service 
personnel records showing that the veteran had been a medic 
while in service during the Vietnam era was sufficient to 
support the diagnosis of PTSD.  The examiner found that "it 
is at least as likely as not that caring for sick and injured 
veterans did indeed involve significant emotional stressors. 
. . . The relationship between these experiences as a 
Corpsman E-5 involves some conjecture, but it is often 
possible to resolve at least some of these 'gray areas' in 
favor of the veteran."

In the February 2002 report the examiner implied that the 
veteran was delusional (i.e., "even in delusions there is 
often a kernel of truth"), and acknowledged his lack of 
credibility ("By embellishing matters, exaggerating, making 
claims about foreign service and personal combat which are 
unsubstantiated by any military records, he decreases his 
credibility.").  In spite of those findings, however, the 
examiner gave credence to the veteran's allegation that his 
in-service experiences caused him to have PTSD.  However, 
because the facts provided by the veteran that formed the 
basis of the examiner's opinion are contradicted by other 
facts in the record, the examiner's reliance on these facts 
undercuts his conclusions.  Kowalski, 19 Vet. App. at 179.

In this regard the Board notes that the veteran has never 
described his claimed in-service stressors as merely "caring 
for sick and injured veterans."  He reported his stressors as 
involving combat service and the providing of medical 
treatment (for which he was not trained) to seriously injured 
people; performing surgical and medical procedures in which 
no medic would have been allowed to participate, let alone 
conduct; and seeing 30-40 people die, including terminating 
life support.

The author of the February 2002 supplemental report also 
examined the veteran in March 1998, and then based the 
diagnosis of PTSD on the veteran's report of combat service.  
When examining the veteran in June 2001, the psychiatrist 
based the diagnosis of PTSD on the veteran's report of the 
stressors he experienced as an operating room technician and 
medical care provider, including amputations, facial 
reconstruction surgery, burn treatment, and suicides.  As 
shown above, the Board has determined that the veteran had no 
combat service, and that his recitation of events he 
experienced as a medic in service department medical 
facilities is not credible.

In providing the opinion in February 2002 that the veteran 
had PTSD as a result of his duties as a medic during the 
Vietnam era, the examiner acknowledged the fact that showing 
a relationship between what the veteran actually experienced 
as a medic and a diagnosis of PTSD involved "conjecture," 
i.e., "even in delusions there is often a kernel of truth."  
The examiner did not, however, describe any stressors which 
could be specifically linked to this veteran and his military 
service. Because the examiner based his diagnosis of PTSD on 
conjecture, rather than an objective evaluation of the 
evidence of record, the Board finds that that opinion is of 
little probative value.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).

The examiner in February 2002 stated that "no clinician who 
has examined the veteran believes that [he] is free of mental 
illness."  The Board does not question this fact but notes 
that the issue before it is not whether the veteran has a 
mental illness, but rather whether that mental illness is 
related to his military service more than 30 years ago.  The 
Board notes that prior to 1994, the veteran had an extensive 
history of psychiatric treatment for diagnoses other than 
PTSD.  Prior to 1994, his psychiatric symptoms were 
attributed to the October 1976 on the job injury, for which 
he received workers' compensation and Social Security 
disability benefits, and a personality disorder.  Although he 
received extensive psychiatric treatment, including multiple 
hospitalizations, the records do not reflect any symptoms 
attributed to PTSD or a nexus to service until 1994.  Not 
until he claimed entitlement to service connection for PTSD 
did the medical evidence reflect that diagnosis.

The VA psychiatrist who conducted the examination in December 
2000-January 2001 reviewed and analyzed the evidence 
documented in the claims file, examined the veteran, and 
concluded that the veteran did not have PTSD.  A similar 
result was produced by the January 2007 VA examination.  
Because those opinions were based on analysis of the 
objective evidence of record, and not the veteran's 
unsubstantiated allegations or conjecture as to what he 
actually experienced in service, the Board finds that they 
are highly probative.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (an opinion that is based on review of the entire 
record is more probative than an opinion that is based on the 
veteran's reported history).

In sum, the medical evidence reflecting a diagnosis of PTSD 
is invalid because it was based on uncorroborated stressors, 
or of little probative value because it is based on 
conjecture and blind acceptance of the veteran's allegations 
rather than analysis of the objective evidence of record.  
The opinion of the psychiatrist who examined the veteran in 
December 2000-January 2001, which shows that the veteran does 
not have PTSD, is highly probative.  The Board finds, 
therefore, that the preponderance of the competent, probative 
evidence of record reflects the absence of a valid diagnosis 
of PTSD.


Conclusion as to PTSD

For the reasons stated above, the Board has found that the 
veteran did not engage in combat with the enemy during 
service; there is no credible supporting evidence that the 
veteran experienced an in-service stressor which has been 
linked to the development of PTSD; and there is no valid 
diagnosis of PTSD that is based on a verified in-service 
stressor.  For these reasons the Board has determined that 
the criteria for a grant of service connection for PTSD are 
not met.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for 
PTSD must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


Service Connection for a Psychiatric Disorder Other Than PTSD

With respect to a claim for service connection for a 
psychiatric disability other than PTSD, the evidence shows 
that, in addition to the invalid diagnosis of PTSD, the 
veteran's psychiatric symptoms have been diagnosed as 
traumatic neurosis, major depression, a somatization 
disorder, a personality disorder, and schizophrenia.  His 
claim is, therefore, supported by a current medical diagnosis 
of disability.  The evidence does not show, however, that he 
incurred a related disease or injury during service or the 
one-year presumptive period following his separation from 
service, or a nexus between his psychiatric disorder and any 
incident of service.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board finds that there is no evidence of record 
documenting the existence of a psychiatric disability in 
service, or within one year of the veteran's separation from 
service.  Although the veteran has on multiple occasions 
reported having received psychiatric treatment in service, 
his service medical records are silent for any complaints or 
clinical findings attributed to a psychiatric impairment.  He 
claimed to have been hospitalized for treatment of a 
psychiatric disorder while in service at Womack Army Hospital 
and Brooke Army Medical Center.  A search of the records for 
those facilities, however, failed to reveal any evidence of 
the claimed treatment.

The veteran also alleged that he removed from his service 
medical records any reference to a psychiatric problem.  The 
records documenting his psychiatric treatment prior to 1994, 
however, make no reference to any psychiatric problems prior 
to October 1972, and attribute his psychiatric disability to 
the October 1976 on the job injury.  The evidence indicates 
that Dr. Mark began treating the veteran in October 1972, 
approximately a year and a half after service, for severe 
alcoholism, sexual dysfunction due to alcohol, and a mixed 
personality disorder with obsessive-compulsive, histrionic, 
and narcissistic features. Dr. Mark did not indicate that any 
of these problems had their onset during service, or were 
otherwise related to service.

The VA examiner in December 2000-January 2001 found, based on 
review of the evidence of record, that the psychiatric 
disorder did not become manifest until after the veteran was 
separated from service. Because the veteran's current 
assertions are in conflict with the contemporaneous records, 
the Board finds that the veteran's allegations of a 
psychiatric disorder having become manifest during service 
are not credible, and that the evidence does not show the 
existence of a psychiatric impairment in service. Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).

On several different occasions the veteran reported having 
been treated at the University of Pennsylvania Hospital in 
1971 by a Dr. Sadol, Dr. Sabol, or Dr. Sadoff, a 
psychiatrist.  When questioned specifically about this 
treatment, however, he variously described the treatment as 
being for two weeks, several days, one day, four hours, and 
even just one hour.  At other times he stated that the 
psychiatrist never treated him, but referred him to Dr. Mark 
(who first treated the veteran in October 1972).  He has 
variously alleged that the date of this treatment was days 
after his separation from service, and at other times he 
stated October 1971 or sometime in 1972.  He also stated that 
records of the treatment are not available, and that the 
doctor who treated him is deceased.  In any event, no records 
of this claimed treatment have been provided, and such 
evidence cannot be considered in determining the onset of the 
veteran's psychiatric impairment.

In his December 1994 report Mr. Dorgan stated that the 
veteran's psychiatric disorders, including major depression, 
sexual dysfunction, and anorexia, were related to his 
military experience.  That opinion, however, was based on the 
veteran's report of having been depressed since he was in 
service; Mr. Dorgan did not begin treating the veteran until 
many years after his separation from service, and did not 
reference the review of any historical records in rendering 
his opinion.  Because that opinion was based on the veteran's 
reported history, which the Board has found to be incredible, 
that opinion is not probative of a nexus to service.  The 
Board cannot disregard Mr. Dorgan's opinion solely on the 
rationale that it is based on a history given by the veteran, 
see Coburn v. Nicholson, 19 Vet. App. at 432-433; Kowalski v. 
Nicholson, 19 Vet. App. at 179; the Board does not do so 
here.  Rather, the Board finds that the other facts in record 
contradict the facts provided by the veteran that formed the 
basis of the opinion.  See Kowalski, 19 Vet. App. at 179 
(citing Reonal v. Brown, 5 Vet. App. 458 (1993)).  See also 
Coburn, 19 Vet. App. at 432 (citing Kowalski) (reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not 
required to accept an opinion that is based on the veteran's 
recitation of his medical history and unsupported by clinical 
findings).

There is no evidence of the veteran's having a psychiatric 
impairment prior to October 1972, and none of the probative 
medical evidence reflects a nexus between his psychiatric 
impairment and any incident of service.  The only evidence 
indicating that the psychiatric impairment had its onset 
during service consists of the veteran's own allegations.  As 
a lay person the veteran is competent to provide evidence of 
observable symptoms. Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  However, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran does not 
possess such expertise.  Furthermore, as shown above, the 
Board has determined that the veteran is not credible in 
describing his psychiatric history.  His account of 
experiencing psychiatric symptoms in service is rejected.  
For these reasons his statements are not probative of a nexus 
between any currently diagnosed psychiatric disorders and his 
military service.

Contrary to the arguments of the veteran's attorney, the 
above analysis is not altered by the conclusions of the 
physician who conducted the January 2007 VA examination.  The 
veteran's attorney characterized this opinion as "the most 
thorough, credible and recent medical opinion of record in 
this case," described the examination report as "unusually 
detailed," noted that it is clear from the report that "the 
examiner reviewed all of the evidence of record, and it is 
clear that a lot of time and effort was invested in coming to 
a correct conclusion."  After quoting the examiner's opinion 
regarding the etiology of the veteran's adjustment disorder, 
the veteran's attorney argues that, "[a]lthough the examiner 
did not find that [the veteran] suffered from PTSD, he did 
conclude that [the veteran] has a current psychological 
condition-diagnosed as an adjustment disorder-stemming from 
service" (emphasis in original).  However, a review of the 
January 2007 VA examiner's opinion, including the language 
quoted by the veteran's attorney, reflects that the examiner 
did not conclude that the veteran's adjustment disorder 
stemmed from service.  Rather, the examiner stated that the 
stressor, i.e., the cause of the adjustment disorder, is the 
veteran's "intense preoccupation with these reported 
experiences in the military commencing around 1994 which has 
continued up until the present time" (emphasis added).  As 
the italicized portion of the quote demonstrates, the VA 
examiner found that the veteran's adjustment disorder was due 
to his preoccupation with the experiences in the military 
that the veteran reported since 1994.  However, as noted 
above, the experiences that the veteran reported are 
contradicted by the other evidence in the record.  
Significantly, the January 2007 VA examiner himself 
acknowledged that the in-service events reported by the 
veteran, including those from his work with the burn unit at 
Brooke Army hospital, were not supported by the record.

Thus, the VA examiner was attributing the veteran's 
adjustment disorder to his preoccupation with his own 
fabricated version of events that occurred in military 
service, not to any events that actually occurred in service.  
As has the Board, the VA examiner found that the veteran's 
statements regarding the events in service were not supported 
by the evidence, and he therefore did not relate his current 
adjustment disorder to service, but only to his preoccupation 
with reported experiences that did not appear to have 
occurred.  See Kowalski, 19 Vet. App. at 179 (citing Reonal 
v. Brown, 5 Vet. App. 458 (1993)).  Moreover, while the 
veteran's attorney correctly notes that the January 2007 VA 
examiner found that the veteran's adjustment disorder is not 
related to his post-service 1976 accident, this conclusion is 
not dispositive here.  To say that the veteran's adjustment 
disorder is not related to the post-service accident is not 
to say that it is related to service.  The issue is whether 
any current psychiatric disorder is related to service, and, 
for the reasons stated above, the preponderance of the 
competent evidence, including the January 2007 VA examination 
report, indicates that it is not.

In sum, although the medical evidence reflects that the 
veteran has been diagnosed with various psychiatric 
disorders, the competent, probative evidence does not show 
that any diagnosed disorder is related to service or that a 
psychosis manifested within a year after discharge from 
service.  The Board finds, therefore, that the criteria for a 
grant of service connection for a psychiatric disorder other 
than PTSD are not met.  As the preponderance of the evidence 
is against this aspect of the service connection claim, the 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for a 
psychiatric disorder other than PTSD must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2007); Alemany v. Brown, 9 Vet. App. at 519-20.


Attorney's Arguments as to Both Aspects of the Claim in the 
October 2007 Letter

In his October 2007 letter, the veteran's attorney noted that 
the veteran's treating physician had consistently diagnosed 
him with PTSD based on his many hours of treatment of the 
veteran as well as his discussions with the veteran of the 
veteran's experiences working at an Army hospital during 
service.  However, the Court has expressly declined to adopt 
a "treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See, e.g., Winsett v. 
West, 11 Vet. App. 420 (1998), citing Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  The diagnosis of the veteran's 
treating VA psychiatrist must be judged by the same standards 
as the other physicians who have treated the veteran.  For 
the reasons stated above, the veteran's statements regarding 
his work at an Army hospital during service are not credible 
because they conflict with the other evidence of record.  
Therefore, the diagnosis of PTSD by the veteran's treating 
psychiatrist based on his discussions with the veteran of the 
veteran's Army hospital work during service is not valid.  
See Kowalski, 19 Vet. App. at 179 (citing Reonal v. Brown, 5 
Vet. App. 458 (1993)).  See also Coburn, 19 Vet. App. at 432 
(citing Kowalski) (reliance on a veteran's statements renders 
a medical report invalid where Board has rejected the 
statements of the veteran).  The Board also notes that the 
statement of the veteran's attorney in the October 2007 
letter that the veteran's treating psychiatrist "is well 
aware of [the veteran's] corroborated stressor and resulting 
psychiatric disability" does not accurately characterize the 
record.  For the reasons explained above, the veteran's in-
service stressor has not been corroborated; indeed, it has 
been expressly contradicted by much of the other evidence of 
record.  In addition, the veteran's attorney argues in the 
October 2007 letter that the veteran's claim "boils down to 
a case of differing diagnoses, one of chronic adjustment 
disorder and one of PTSD, with similar etiology and 
symptomatology; the only difference being ultimate 
conclusions," and that whichever diagnosis is accurate, 
service connection has been established because both 
diagnoses have been linked to service.  However, for the 
reasons stated above, the record does not contain a valid 
diagnosis of PTSD that has been linked to a verified in-
service stressor.  Moreover, the preponderance of the 
competent, probative evidence of record reflects that neither 
the veteran's chronic adjustment disorder nor any other 
diagnosed psychiatric disorder is related to service.

In sum, the preponderance of the competent, probative 
evidence of record is against both the claim for service 
connection for PTSD and the claim for service connection for 
any other psychiatric disorder.  The benefit-of-the-doubt 
doctrine is therefore not for application, and both claims 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 
Vet. App. at 519-20.

ORDER

The claim for service connection for a psychiatric disorder, 
to include PTSD, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

